UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04356 Franklin California Tax-Free Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 12/31/13 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Semiannual Report Franklin California Financial Highlights and Intermediate-Term Tax-Free Statements of Investments 27 State Update and Municipal Income Fund 15 Bond Market Overview 4 Financial Statements 57 Franklin California Franklin California Tax-Exempt Money Fund 23 Notes to Financial Statements 62 Insured Tax-Free Income Fund 7 Shareholder Information 73 | 1 Semiannual Report State Update and Municipal Bond Market Overview Californias economic recovery continued during the six-month period ended December 31, 2013, supported by increases in wages, building permits and construction activity. Two key barometers of the states recovery, its housing sales and unemployment rate levels, however, faced temporary difficulties during the summer months. Californias housing market experienced strong growth during the first half of 2013 that buoyed the economy. Home sales began to decline in July, however, after rising prices and interest rates prompted some potential buyers to wait for prices to stabilize and more inventory to become available. The states unemployment rate initially rose to 8.9% in August after a large number of job seekers reentered the labor force, but gradually fell to 8.3% at period-end based on positive economic reports, strong consumer spending levels and a surge in retail hiring for the holiday shopping season. 1 Although Californias unemployment rate has generally declined since early 2012 amid solid job growth in December, it remained higher than the 6.7% national average. 1 Californias improved economic standing was accompanied by higher tax revenues driven by a rise in personal income taxes. The state ended fiscal year 2013 on June 30 with a lower-than-projected general fund cash deficit, which helped the state strengthen its liquidity and reduce borrowing needs for fiscal year 2014. With estimated recurring revenues sufficient to fund Californias constitutional and statutory funding obligations, the enacted fiscal year 2014 budget was structurally balanced. According to independent credit rating agency Standard & Poors, the budget was relatively cautious by projecting a slight decline in general fund revenue compared to fiscal year 2013. The governor and legislatures agreement on a general fund spending level that was among the past 30 years lowest, as a percentage of state personal income, resulted in a projected operating surplus for fiscal year 2014. In response, advocates representing schools, hospitals and other social services that experienced spending cuts in recent years called for budget revisions that would restore or expand their programs. The governors administration sought to temper spending expectations by citing the tax cuts and spending commitments based on one-time spikes in capital gains that hurt the states finances in the past. Instead, the governor would rather use the surplus to pay down Californias debt and maintain a reserve fund. 1. Source: Bureau of Labor Statistics. 4 | Semiannual Report The states net tax-supported debt was $2,565 per capita and 5.8% of personal income, compared with the $1,074 and 2.8% national medians. 2 Although Californias debt levels ranked among the nations highest, independent credit rating agency Moodys Investors Service assigned Californias general obligation bonds an A1 rating with a stable outlook. 3 Moodys rating reflected the states volatile tax structure and governance issues that have made it difficult to address economic and revenue downturns, a recent surge in revenue and signs of economic recovery that have strengthened Californias financial position, and modest governance changes that led to several on-time budget passages. Moodys attributed the stable outlook to the states stabilized economy and finances. During the six-month period ended December 31, 2013, the municipal bond market suffered a sell-off, leading municipal bonds to be among the worst fixed income performers. The Barclays Municipal Bond Index, which tracks investment-grade municipal securities, posted a +0.14% total return for the six-month period including a 2.29% drop from July through August. 4 In comparison, the Barclays U.S. Treasury Index had a -0.65% six-month return. 4 A dramatic market drop began in June largely as a result of Federal Reserve Board (Fed) Chairman Ben Bernankes comments in May that the Fed could begin tapering its bond buying in the coming months. Because of investors negative reactions, interest rates rose rapidly and the municipal bond and Treasury markets dramatically lost value. Fears of declining bond prices were heightened when minutes from the Feds July meeting included more discussion of tapering. Municipal bond mutual funds experienced persistent, large outflows that accelerated during August. Selling in the Treasury and municipal bond markets caused yields on longer term bonds to rise faster than yields on shorter maturity bonds in both markets, but the yield difference was more pronounced for municipal bonds. Because bond yields move in the opposite direction from prices, the yield changes led to two significant developments during the July through August selloff  municipal bonds underperformed Treasury bonds and longer term municipal bonds fared worse than shorter term municipal bonds. In September, the Fed decided not to begin tapering and said it would maintain the current level of bond purchases and wait for more evidence of sustained economic growth. As a result, the municipal bond market posted a positive return for the second half of the reporting period. In December, the Fed 2. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 3. This does not indicate Moodys rating of the Fund. 4. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. Semiannual Report | 5 announced it would modestly reduce the pace of its bond buying program beginning in January while maintaining historically low interest rates. The bond market showed little reaction to the news. The changes in municipal bond yields for the reporting period were noteworthy when weighed against the volume of newly issued municipal bonds. Despite a contraction to the overall size of the municipal bond market, investors drove yields upward, especially for bonds with longer maturities. Declining municipal bond prices during the period under review were not solely attributable to a general increase in interest rates. Several headline stories shook investor confidence in the municipal bond asset class. The City of Detroit, Michigan, filed for bankruptcy, the largest municipal bankruptcy filing in U.S. history. With Puerto Rico general obligation (GO) debt one step above non-investment grade (junk status), in mid-November, independent credit rating agency Fitch Ratings put Puerto Rico GO debt on rating watch for a junk status downgrade. Furthermore, in December, Moodys placed Puerto Rico debt on negative watch. The City of Chicago suffered a three-notch downgrade by Moodys and Fitch. In addition to specific credit rating stories, reports from rating agencies and research organizations cited underfunded pension liabilities among several states and large municipalities that could affect their fiscal stability. Bonds issued by municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. Fallout from such headlines during the past six months was no exception. Bonds issued by Detroit or closely related issuers sold off sharply, but Michigan bonds included in the Barclays Municipal Bond Index performed in line with the index. Unlike Detroit, Illinois and Puerto Rico issues sold off more broadly and under-performed the index. For Franklin California Intermediate-Term Tax-Free Income Fund, exposure to Puerto Rico debt was a source of drag on performance during the reporting period. As of December 31, 2013, municipal bond yields exceeded those of comparable maturity Treasury bonds and many other high-quality bonds. Their tax-exempt nature enhanced municipal bonds relative value. At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to help maximize income while seeking value in the municipal bond market. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Semiannual Report Franklin California Insured Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin California Insured Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and California personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in insured municipal securities that pay interest free from such taxes. 1, 2 This semiannual report for Franklin California Insured Tax-Free Income Fund covers the period ended December 31, 2013. The Fund closed to all new investments (other than reinvestment of dividends or capital gain distributions) at AAA the close of market on March 1, 2013. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. Fund shares are not insured by any U.S. or other government agency. They are subject to market risks and will fluctuate in value. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 30. Semiannual Report | 7 Dividend Distributions* Fra n kli n Califor n ia I n s u red Tax-Free I n come F un d 7/1/13–12/31/13 Dividend per Share (cents) Month Class A Class C Advisor Class J u ly 4.06 3.48 4.17 A u g u st 4.06 3.48 4.17 September 4.21 3.65 4.29 October 4.31 3.75 4.39 November 4.41 3.85 4.49 December 4.41 3.82 4.46 Total Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $12.33 on June 30, 2013, to $12.09 on December 31, 2013. The Fund’s Class A shares paid dividends totaling 25.46 cents per share for the same period. 3 The Performance Summary beginning on page 10 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 4.19%, based on an annualization of December’s 4.41 cent per share dividend and the maximum offering price of $12.63 on December 31, 2013. An investor in the 2014 maximum combined effective federal and California personal income tax bracket of 50.83% (including 3.8% Medicare tax) would need to earn a distribution rate of 8.52% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. 3. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 8 | Semiannual Report Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion Consistent with our strategy, we sought to remain fully invested in bonds that maintain an average weighted maturity of 15 to 30 years with good call features. Based on the combination of our value-oriented philosophy of investing primarily for income and a positively sloping municipal yield curve in which interest rates for longer term bonds are higher than those for shorter term bonds, we favored the use of longer term bonds. We believe our conservative, buy-and-hold investment strategy can help us achieve relatively high, current, tax-free income for shareholders. Thank you for your continued participation in Franklin California Insured Tax-Free Income Fund. We look forward to serving your future investment needs. Portfolio Breakdown Fra n kli n Califor n ia I n s u red Tax-Free I n come F un d 12/31/13 % of Total Long-Term Investments* General Obligation % Transportation % Hospital & Health Care % Subject to Government Appropriations % Tax-Supported % Utilities % Refunded % Higher Education % Housing % Other Revenue % *Does not include short-term investments and other net assets. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 9 Performance Summary as of 12/31/13 Franklin California Insured Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRCIX) Change 12/31/13 6/30/13 Net Asset Val u e (NAV) -$ $ $ Distributions (7/1/1312/31/13) Divide n d I n come $ Class C (Symbol: FRCAX) Change 12/31/13 6/30/13 Net Asset Val u e (NAV) -$ $ $ Distributions (7/1/1312/31/13) Divide n d I n come $ Advisor Class (Symbol: FZCAX) Change 12/31/13 6/30/13 Net Asset Val u e (NAV) -$ $ $ Distributions (7/1/1312/31/13) Divide n d I n come $ 10 | Semiannual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n i n cl u des maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % -3.35 % + % + % Average A nnu al Total Ret u r n 2 -4.14 % -7.47 % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Class C 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -0.23 % -3.92 % + % + % Average A nnu al Total Ret u r n 2 -1.21 % -4.85 % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Advisor Class 7 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % -3.26 % + % + % Average A nnu al Total Ret u r n 2 + % -3.26 % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 11 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified Fund. To the extent the Fund has investments in other states or U.S. territories, such as Puerto Rico, adverse economic and regulatory changes in such states or territories may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. Distribution rate is based on an annualization of the respective classs December dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 12/31/13. 4. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and California personal income tax rate of 50.83%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 5. The 30-day standardized yield for the 30 days ended 12/31/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Effective 10/31/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 10/31/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 10/31/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 10/31/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +34.66% and +5.93%. 12 | Semiannual Report Your Funds Expenses Franklin California Insured Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 13 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 7/1/13 Value 12/31/13 Period* 7/1/1312/31/13 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.58%; C: 1.15%; and Advisor: 0.50%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 14 | Semiannual Report Franklin California Intermediate-Term Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin California Intermediate-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and California personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time at which the debt must be repaid) of 3 to 10 years. Credit Quality Breakdown* Fra n kli n Califor n ia I n termediate-Term Tax-Free I n come F un d 12/31/13 % of Total Ratings Long-Term Investments** AAA 4.3 % AA 47.7 % A 30.8 % BBB 12.7 % Below I n vestme n t Grade 0.3 % Not Rated 4.2 % *Standard & Poor’s (S&P) is used as the primary independent rating agency source. Moody’s is secondary, and Fitch, if available, is used for securities not rated by Moody’s or S&P. The ratings are an indication of an issuer’s credit- worthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This semiannual report for Franklin California Intermediate-Term Tax-Free Income Fund covers the period ended December 31, 2013. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 43. Semiannual Report | 15 Dividend Distributions* Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Fra n kli n Califor n ia I n termediate-Term Tax-Free I n come F un d 7/1/1312/31/13 Dividend per Share (cents) Month Class A Class C Advisor Class J u ly A u g u st September October November December Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $11.73 on June 30, 2013, to $11.60 on December 31, 2013. The Funds Class A shares paid dividends totaling 18.98 cents per share for the same period. 2 The Performance Summary beginning on page 18 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.27%, based on an annualization of Decembers 3.23 cent per share dividend and the maximum offering price of $11.87 on December 31, 2013. An investor in the 2014 maximum combined effective federal and California personal income tax bracket of 50.83% (including 3.8% Medicare tax) would need to earn a distribution rate of 6.65% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 16 | Semiannual Report Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally stay fully invested to help maximize income distribution. Managers Discussion Consistent with our strategy, we sought to remain fully invested in bonds that maintain an average weighted maturity of 3 to 10 years. We believe our conservative, buy-and-hold investment strategy can help us achieve relatively high, current, tax-free income for shareholders. Thank you for your continued participation in Franklin California Intermediate-Term Tax-Free Income Fund. We look forward to serving your future investment needs. Portfolio Breakdown Fra n kli n Califor n ia I n termediate-Term Tax-Free I n come F un d 12/31/13 % of Total Long-Term Investments* General Obligation % Utilities % Tax-Supported % Subject to Government Appropriations % Hospital & Health Care % Transportation % Higher Education % Refunded % Other Revenue % Housing % *Does not include short-term investments and other net assets. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 17 Performance Summary as of 12/31/13 Franklin California Intermediate-Term Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FKCIX) Change 12/31/13 6/30/13 Net Asset Val u e (NAV) -$ $ $ Distributions (7/1/1312/31/13) Divide n d I n come $ Class C (Symbol: FCCIX) Change 12/31/13 6/30/13 Net Asset Val u e (NAV) -$ $ $ Distributions (7/1/1312/31/13) Divide n d I n come $ Advisor Class (Symbol: FRCZX) Change 12/31/13 6/30/13 Net Asset Val u e (NAV) -$ $ $ Distributions (7/1/1312/31/13) Divide n d I n come $ 18 | Semiannual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n i n cl u des maxim u m sales charges. Class A: 2.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % -1.69 % + % + % Average A nnu al Total Ret u r n 2 -1.75 % -3.90 % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Class C 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % -2.22 % + % + % Average A nnu al Total Ret u r n 2 -0.75 % -3.17 % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Advisor Class 7 6-Month 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 + % -1.60 % + % + % Average A nnu al Total Ret u r n 2 + % -1.60 % + % + % Distrib u tio n Rate 3 % Taxable Eq u ivale n t Distrib u tio n Rate 4 % 30-Day Sta n dardized Yield 5 % Taxable Eq u ivale n t Yield 4 % Total A nnu al Operati n g Expe n ses 6 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 19 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified Fund. To the extent the Fund has investments in other states or U.S. territories, such as Puerto Rico, adverse economic and regulatory changes in such states or territories may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. Distribution rate is based on an annualization of the respective classs current monthly dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 12/31/13. 4. Taxable equivalent distribution rate and yield assume the rates published as of 12/18/13 for the maximum combined effective federal and California personal income tax rate of 50.83%, based on the federal income tax rate of 39.60% plus 3.8% to Medicare tax. 5. The 30-day standardized yield for the 30 days ended 12/31/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 6. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Effective 10/31/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 10/31/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 10/31/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 10/31/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +33.36% and +5.73%. 20 | Semiannual Report Your Funds Expenses Franklin California Intermediate-Term Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 21 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 7/1/13 Value 12/31/13 Period* 7/1/1312/31/13 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.63%; C: 1.18%; and Advisor: 0.53%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 22 | Semiannual Report Franklin California Tax-Exempt Money Fund Your Funds Goal and Main Investments: Franklin California Tax-Exempt Money Fund seeks to provide as high a level of income exempt from federal and California personal income taxes as is consistent with prudent investment management and preservation of capital and liquidity. 1 The Funds portfolio invests at least 80% of its total assets in securities that pay interest free from such taxes. The Fund tries to maintain a stable $1.00 share price. Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. An investment in the Fund is not guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. This semiannual report for Franklin California Tax-Exempt Money Fund covers the period ended December 31, 2013. Performance Overview In an effort to promote continued economic recovery, the Federal Reserve Board (Fed) held short-term interest rates at a historically low level during the six-month period under review, which affected money market portfolio yields. As a result, Franklin California Tax-Exempt Money Funds seven-day effective yield was unchanged at 0.00% from June 30, 2013, through December 31, 2013. Investment Strategy Under normal market conditions, we invest at least 80% of the Funds total assets in high-quality, short-term municipal securities whose interest is free from federal and California state personal income taxes. Although the Fund tries to invest all of its assets in tax-free securities, it is possible, although not anticipated, that up to 20% of its assets may be in securities that pay taxable interest, including interest that may be subject to federal alternative minimum tax. We maintain a dollar-weighted average portfolio maturity of 60 days or less and a dollar-weighted average life of 120 days or less. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 54. Semiannual Report | 23 Performance Summary 1 Fra n kli n Califor n ia Tax-Exempt Mo n ey F un d Symbol: FCLXX 12/31/13 Seven-day effective yield 2 % Seven-day annualized yield % Taxable equivalent yield 3 % Total annual operating expenses 4 % 1. The Fund has a voluntary fee waiver in efforts to prevent a negative yield. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. There is no guarantee the Fund will be able to avoid a negative yield. 2. Seven-day effective yield assumes the compounding of daily dividends, if any. 3. Taxable equivalent yield assumes the published rates as of 12/18/13 for the maximum combined effective federal and California personal income tax rate of 50.83%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 4. The figure is as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. Annualized and effective yields are for the seven-day period ended 12/31/13. The Funds average weighted life and average weighted maturity were each 5 days. Yield reflects Fund expenses and fluctuations in interest rates on portfolio investments. Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Managers Discussion During the period under review, short-term municipal bond yields remained relatively low as the Federal Open Market Committee kept rates unchanged, maintaining the federal funds target rate in a range of 0% to 0.25% and the discount rate at 0.75%. In addition, the Securities Industry and Financial Markets Association (SIFMA) Municipal Swap Index, a weekly index of variable rate securities, which make up a large portion of Franklin California Tax-Exempt Money Fund, also stayed relatively low. The SIFMA rate ranged from a high during the reporting period of 0.10% on October 23, 2013, to a low of 0.05%, which occurred first on July 3, 2013, and recurred eight more times. SIFMA ended the period at 0.06%. 2 During the period, variable rate demand note (VRDN) issuance was extremely low compared to recent years, and demand for well-structured VRDNs supported low rates. The Fund continued to be very selective in purchasing high-quality securities. In this environment, the Funds yield remained at 0.00% for the period. During the review period, the Fund participated in several issues including State of California Revenue Anticipation Notes, Los Angeles Department of Water and Power VRDN and Sacramento Municipal Utility District VRDN. Thank you for your continued participation in Franklin California Tax-Exempt Money Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 2. Source: SIFMA. 24 | Semiannual Report Your Funds Expenses Franklin California Tax-Exempt Money Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 25 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Value 7/1/13 Value 12/31/13 Period* 7/1/1312/31/13 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent annualized six-month expense ratio, net of voluntary expense waivers, of 0.05%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 26 | Semiannual Report Franklin California Tax-Free Trust Financial Highlights Franklin California Insured Tax-Free Income Fund Six Months Ended December 31, 2013 Year Ended June 30, Class A (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 12.33 $ 12.72 $ 11.76 $ 12.07 $ 11.45 $ 12.19 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.27 0.50 0.54 0.55 0.55 0.55 Net realized a n d un realized gai n s (losses) (0.26 ) (0.39 ) 0.96 (0.31 ) 0.62 (0.75 ) Total from i n vestme n t operatio n s 0.01 0.11 1.50 0.24 1.17 (0.20 ) Less distrib u tio n s from n et i n vestme n t i n come (0.25 ) (0.50 ) (0.54 ) (0.55 ) (0.55 ) (0.54 ) Redemptio n fees c — d Net asset val u e, e n d of period $ 12.09 $ 12.33 $ 12.72 $ 11.76 $ 12.07 $ 11.45 Total ret u r n e 0.14 % 0.71 % 12.96 % 2.08 % 10.33 % (1.54 )% Ratios to average net assets f Expe n ses 0.58 % 0.60 % 0.60 % 0.61 % 0.61 % 0.61 % Net i n vestme n t i n come 4.41 % 3.88 % 4.34 % 4.63 % 4.60 % 4.74 % Supplemental data Net assets, e n d of period (000’s) $ 1,545,388 $ 1,777,179 $ 1,884,339 $ 1,715,495 $ 1,899,692 $ 1,780,448 Portfolio t u r n over rate 11.12 % 15.99 % 11.93 % 12.49 % 14.19 % 13.04 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 27 Franklin California Tax-Free Trust Financial Highlights (continued) Franklin California Insured Tax-Free Income Fund Six Months Ended December 31, 2013 Year Ended June 30, Class C (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 12.50 $ 12.88 $ 11.90 $ 12.21 $ 11.57 $ 12.32 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.24 0.44 0.47 0.49 0.49 0.49 Net realized a n d un realized gai n s (losses) (0.27 ) (0.40 ) 0.98 (0.32 ) 0.63 (0.76 ) Total from i n vestme n t operatio n s (0.03 ) 0.04 1.45 0.17 1.12 (0.27 ) Less distrib u tio n s from n et i n vestme n t i n come (0.22 ) (0.42 ) (0.47 ) (0.48 ) (0.48 ) (0.48 ) Redemptio n fees c — d Net asset val u e, e n d of period $ 12.25 $ 12.50 $ 12.88 $ 11.90 $ 12.21 $ 11.57 Total ret u r n e (0.23 )% 0.22 % 12.35 % 1.49 % 9.79 % (2.15 )% Ratios to average net assets f Expe n ses 1.15 % 1.15 % 1.15 % 1.16 % 1.16 % 1.16 % Net i n vestme n t i n come 3.84 % 3.33 % 3.79 % 4.08 % 4.05 % 4.19 % Supplemental data Net assets, e n d of period (000’s) $ 211,658 $ 269,209 $ 283,985 $ 234,494 $ 252,630 $ 186,238 Portfolio t u r n over rate 11.12 % 15.99 % 11.93 % 12.49 % 14.19 % 13.04 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 28 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin California Tax-Free Trust Financial Highlights (continued) Franklin California Insured Tax-Free Income Fund Six Months Ended December 31, 2013 Year Ended June 30, Advisor Class (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 12.35 $ 12.74 $ 11.77 $ 12.08 $ 11.45 $ 11.33 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.27 0.52 0.55 0.56 0.56 0.37 Net realized a n d un realized gai n s (losses) (0.25 ) (0.40 ) 0.97 (0.31 ) 0.63 0.12 Total from i n vestme n t operatio n s 0.02 0.12 1.52 0.25 1.19 0.49 Less distrib u tio n s from n et i n vestme n t i n come (0.26 ) (0.51 ) (0.55 ) (0.56 ) (0.56 ) (0.37 ) Net asset val u e, e n d of period $ 12.11 $ 12.35 $ 12.74 $ 11.77 $ 12.08 $ 11.45 Total ret u r n d 0.18 % 0.81 % 13.14 % 2.17 % 10.52 % 4.37 % Ratios to average net assets e Expe n ses 0.50 % 0.50 % 0.50 % 0.51 % 0.51 % 0.51 % Net i n vestme n t i n come 4.49 % 3.98 % 4.44 % 4.73 % 4.70 % 4.84 % Supplemental data Net assets, e n d of period (000’s) $ 46,097 $ 62,163 $ 56,993 $ 41,213 $ 10,960 $ 2,100 Portfolio t u r n over rate 11.12 % 15.99 % 11.93 % 12.49 % 14.19 % 13.04 % a For the period October 31, 2008 (effective date) to June 30, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 29 Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds 99.2% California 99.2% ABAG Fi n a n ce A u thority for No n profit Corps. Califor n ia Health Facilities Reve nu e, I n stit u te o n Agi n g, Series A, Califor n ia Mortgage I n s u red, 5.65%, 8/15/38 $ 9,000,000 $ 9,384,120 ABAG Fi n a n ce A u thority for No n profit Corps. Reve nu e, Casa de las Campa n as I n c., Califor n ia Mortgage I n s u red, 6.00%, 9/01/37 11,000,000 11,866,690 Cha nn i n g Ho u se, Califor n ia Mortgage I n s u red, 6.00%, 5/15/30 8,495,000 9,167,889 Sa n s u m-Sa n ta Barbara, Ref un di n g, Series A, Califor n ia Mortgage I n s u red, 5.60%, 4/01/26 2,750,000 2,752,832 Alameda Corridor Tra n sportatio n A u thority Reve nu e, Capital Appreciatio n , s u b. lie n , Ref un di n g, Series A, AMBAC I n s u red, 5.25%, 10/01/21 64,660,000 69,171,975 5.45%, 10/01/25 25,000,000 26,422,500 Alhambra City Eleme n tary School District GO, Capital Appreciatio n , Electio n of 1999, Series B, NATL RE, FGIC I n s u red, zero cp n ., 9/01/27 3,035,000 1,583,360 Alisal USD, GO, Capital Appreciatio n , Electio n of 2006, Series B, Ass u red G u ara n ty, zero cp n ., 8/01/32 3,355,000 1,172,472 8/01/33 3,610,000 1,167,474 2/01/34 3,345,000 1,028,721 Alvord USD, GO, Riverside Co un ty, Electio n of 2007, Series A, AGMC I n s u red, 5.00%, 8/01/32 9,070,000 9,173,126 Electio n of 2012, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 8/01/42 14,690,000 14,513,279 A n aheim City School District GO, AGMC I n s u red, 6.25%, 8/01/40 7,500,000 8,442,150 A n aheim PFAR, Distrib u tio n System, seco n d lie n , NATL I n s u red, 5.00%, 10/01/29 5,000,000 5,086,750 A n tioch USD, GO, Electio n of 2008, School Facilities Improveme n t No. 1-B, Ass u red G u ara n ty, 5.375%, 8/01/36 3,130,000 3,277,799 Atascadero CDA Tax Allocatio n , Redevelopme n t Project, XLCA I n s u red, 5.00%, 9/01/34 4,315,000 4,040,221 Atascadero USD, GO, Electio n of 2010, Series A, AGMC I n s u red, 5.00%, 8/01/40 6,235,000 6,246,410 Atwater PFA Wastewater Reve nu e, AGMC I n s u red, 6.125%, 5/01/45 4,620,000 4,825,544 A u b u r n PFA Wastewater Reve nu e, Ass u red G u ara n ty, 5.50%, 6/01/39 1,880,000 1,913,238 A u b u r n USD, COP, Refi n a n ci n g Project, Ass u red G u ara n ty, 5.00%, 6/01/38 10,000,000 10,024,200 Bakersfield Wastewater Reve nu e, Series A, AGMC I n s u red, 5.00%, 9/15/32 10,430,000 10,933,665 Baldwi n Park RDA Tax Allocatio n , Ref un di n g, AGMC I n s u red, 5.70%, 9/01/25 4,000,000 4,004,080 Baldwi n Park USD, GO, Capital Appreciatio n , Electio n of 2006, AGMC I n s u red, zero cp n ., 8/01/28 5,810,000 2,553,321 Los A n geles Co un ty, Electio n of 2006, Ref un di n g, B u ild America M u t u al Ass u ra n ce, 5.00%, 8/01/43 5,000,000 4,976,850 Bay Area Toll A u thority Toll Bridge Reve nu e, Series S-4, AGMC I n s u red, 5.125%, 4/01/48 20,000,000 20,108,000 Bea u mo n t USD, GO, Electio n of 2008, Series C, AGMC I n s u red, 5.75%, 8/01/36 6,200,000 6,651,608 zero cp n ., 8/01/40 11,000,000 2,382,050 Berkeley USD, GO, Electio n of 2010, Series B, AGMC I n s u red, 5.375%, 8/01/35 5,090,000 5,361,704 Bre n twood I n frastr u ct u re Fi n a n ci n g A u thority I n frastr u ct u re Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 9/02/32 3,790,000 3,836,806 B u ckeye USD, GO, Electio n of 2006, AGMC I n s u red, 5.00%, 8/01/32 10,705,000 10,911,178 Califor n ia Comm un ity College Fi n a n ci n g A u thority Lease Reve nu e, Grossmo n t Palomar a n d Shasta, Series A, NATL I n s u red, 5.125%, 4/01/31 880,000 844,422 Seq u oias a n d Ker n , AGMC I n s u red, 5.00%, 6/01/30 2,330,000 2,346,380 Seq u oias a n d Ker n , AGMC I n s u red, 5.125%, 6/01/35 1,250,000 1,255,688 30 | Semiannual Report Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Ed u catio n al Facilities A u thority Reve nu e, Sta n ford U n iversity, Ref un di n g, Series U-2, 5.00%, 10/01/32 $ 25,980,000 $ 30,244,617 Ref un di n g, Series U-3, 5.00%, 6/01/43 16,245,000 18,190,339 Series U-4, 5.00%, 6/01/43 9,775,000 10,945,556 Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Comm un ity Health Facilities, Series A, Califor n ia Mortgage I n s u red, 5.80%, 8/01/25 845,000 846,986 Norther n Califor n ia Presbyteria n Homes a n d Services I n c., Ref un di n g, 5.40%, 7/01/28 5,000,000 4,985,050 Se n ior Livi n g, Aldersly, Series A, Califor n ia Mortgage I n s u red, 5.25%, 3/01/32 2,000,000 1,976,800 S u tter Health, Series A, BHAC I n s u red, 5.00%, 11/15/42 15,000,000 15,010,950 Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, Bay Area Toll Bridges Seismic Retrofit, first lie n , Series A, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 7/01/33 8,460,000 9,956,659 Califor n ia M un icipal Fi n a n ce A u thority Se n ior Livi n g Reve nu e, Pilgrim Place i n Claremo n t, Series A, Califor n ia Mortgage I n s u red, 5.875%, 5/15/29 2,895,000 3,054,283 6.125%, 5/15/39 5,830,000 6,037,606 Califor n ia P u blic School District Fi n a n ci n g A u thority Lease Reve nu e, So u ther n Ker n USD, Series B, AGMC I n s u red, ETM, 5.90%, 9/01/26 1,615,000 1,981,443 Califor n ia School Facilities Fi n a n ci n g A u thority Reve nu e, Az u sa USD, Series A, AGMC I n s u red, 5.00%, 8/01/32 10,000,000 10,159,900 Califor n ia State Departme n t of Water Reso u rces Water System Reve nu e, Ce n tral Valley Project, Series AC, NATL I n s u red, Pre-Ref un ded, 5.00%, 12/01/26 40,000 41,750 Series AD, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/26 25,000 26,680 Califor n ia State GO, NATL I n s u red, 6.00%, 8/01/16 210,000 210,928 NATL I n s u red, 6.00%, 10/01/21 65,000 65,829 Vario u s P u rpose, FGIC I n s u red, 5.375%, 6/01/26 1,335,000 1,357,775 Califor n ia State Health Facilities Fi n a n ci n g A u thority Reve nu e, Childre n ’s Hospital Los A n geles, Ref un di n g, Series A, AGMC I n s u red, 5.25%, 7/01/38 7,000,000 6,952,260 Comm un ity Developme n t Program for Perso n s with Developme n tal Disabilities, Series A, Califor n ia Mortgage I n s u red, 6.25%, 2/01/26 5,000,000 5,756,400 Califor n ia State P u blic Works Board Lease Reve nu e, Departme n t of Me n tal Health Hospital, Series A, AMBAC I n s u red, 5.00%, 12/01/21 4,100,000 4,109,102 12/01/26 5,675,000 5,685,272 Califor n ia State U n iversity Reve nu e, Systemwide, Series A, AGMC I n s u red, 5.00%, 11/01/33 5,000,000 5,222,500 Califor n ia Statewide CDA, COP, NATL I n s u red, 5.00%, 4/01/18 3,000,000 2,969,370 COP, Ref un di n g, Califor n ia Mortgage I n s u red, 5.75%, 8/01/21 3,685,000 3,688,685 MFHR, 740 S. Olive Street Apartme n ts, Series L, GNMA Sec u red, 4.90%, 7/20/39 13,475,000 12,630,252 MFHR, 740 S. Olive Street Apartme n ts, Series L, GNMA Sec u red, 5.10%, 7/20/50 10,000,000 9,417,500 MFHR, Silver Ridge Apartme n ts, Ma n datory P u t 8/01/21, Series H, FNMA I n s u red, 5.80%, 8/01/33 2,785,000 2,787,172 Califor n ia Statewide CDA Reve nu e, Adve n tist Health System/West, Series B, Ass u red G u ara n ty, 5.00%, 3/01/37 17,000,000 17,012,240 Catholic Healthcare West, Series K, Ass u red G u ara n ty, 5.50%, 7/01/41 17,000,000 17,648,210 E n loe Medical Ce n ter, Series B, Califor n ia Mortgage I n s u red, 6.25%, 8/15/28 17,215,000 19,329,691 He n ry Mayo Newhall Memorial, Series B, AMBAC I n s u red, 5.05%, 10/01/28 7,825,000 8,131,349 Semiannual Report | 31 Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Statewide CDA Reve nu e, (co n ti nu ed) Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 6.75%, 2/01/38 $ 17,765,000 $ 19,965,018 Poway RHF Ho u si n g I n c., Series A, Califor n ia Mortgage I n s u red, 5.25%, 11/15/35 2,000,000 1,981,900 The Redwoods Project, Ref un di n g, Califor n ia Mortgage I n s u red, 5.125%, 11/15/35 2,000,000 2,014,500 The Redwoods Project, Ref un di n g, Califor n ia Mortgage I n s u red, 5.375%, 11/15/44 7,250,000 7,296,327 Ref un di n g, Series A, Califor n ia Mortgage I n s u red, 5.00%, 8/01/21 1,095,000 1,097,606 St. Joseph Health System, Series E, AGMC I n s u red, 5.25%, 7/01/47 20,000,000 20,214,600 S u tter Health, Series C, AGMC I n s u red, 5.05%, 8/15/38 15,000,000 14,936,400 Califor n ia Statewide CDA Water a n d Wastewater Reve nu e, Pooled Fi n a n ci n g Program, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 10/01/32 2,585,000 2,587,378 Carlsbad USD, COP, Series A, Ass u red G u ara n ty, 5.00%, 10/01/34 14,000,000 14,172,900 10/01/41 3,880,000 3,833,789 Castaic USD, COP, Ref un di n g, AGMC I n s u red, 5.125%, 9/01/33 1,000,000 1,006,930 Castro Valley USD, COP, Solar Projects, AGMC I n s u red, 5.00%, 9/01/32 2,620,000 2,557,723 Ce n ti n ela Valley UHSD, GO, Co un ty of Los A n geles, Electio n of 2010, Series B, AGMC I n s u red, 5.00%, 8/01/50 3,850,000 3,798,872 Ce n tral USD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.50%, 8/01/29 3,000,000 3,238,440 5.625%, 8/01/33 3,500,000 3,752,770 Chico PFAR, Merged Redevelopme n t Project Area, NATL I n s u red, 5.125%, 4/01/24 2,790,000 2,790,893 Coachella Valley USD, GO, Capital Appreciatio n , Electio n of 2005, Series C, AGMC I n s u red, zero cp n ., 8/01/36 8,000,000 2,229,360 8/01/37 8,000,000 2,087,520 8/01/40 7,500,000 1,615,800 8/01/43 10,000,000 1,785,800 College of the Seq u oias T u lare Area ID No. 3 GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.50%, 8/01/33 5,000,000 5,169,300 College of the Seq u oias Visalia Area ID No. 2 GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.50%, 8/01/33 5,750,000 6,048,022 Series B, AGMC I n s u red, 5.00%, 8/01/39 3,000,000 3,009,870 Colto n Joi n t USD, GO, Capital Appreciatio n , Electio n of 2008, Series B, AGMC I n s u red, zero cp n ., 8/01/42 16,365,000 2,946,846 Sa n Ber n ardi n o a n d Riverside Co un ties, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.375%, 8/01/34 10,665,000 11,238,670 Compto n USD, GO, Electio n of 2002, Series B, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/29 2,000,000 2,038,380 Coro n a-Norco USD, GO, Capital Appreciatio n , Ref un di n g, Series B, AGMC I n s u red, zero cp n ., 3/01/25 1,400,000 837,214 Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 9/01/23 2,320,000 1,517,860 Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 9/01/24 2,620,000 1,628,566 Capital Appreciatio n , Series C, NATL RE, FGIC I n s u red, zero cp n ., 9/01/25 4,655,000 2,714,191 Capital Appreciatio n , Series C, NATL RE, FGIC I n s u red, zero cp n ., 9/01/26 6,080,000 3,343,210 Electio n of 2006, Series B, Ass u red G u ara n ty, 5.375%, 2/01/34 12,000,000 12,849,360 Electio n of 2006, Series C, AGMC I n s u red, 5.50%, 8/01/39 7,500,000 7,915,200 Coro n ado CDA Tax Allocatio n , Comm un ity Developme n t Project, NATL I n s u red, 5.375%, 9/01/26 2,700,000 2,704,158 32 | Semiannual Report Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Covi n a PFA Wastewater Reve nu e, Ass u red G u ara n ty, 5.375%, 10/01/29 $ 6,550,000 $ 7,010,596 Covi n a PFA Water Reve nu e, AGMC I n s u red, 5.50%, 10/01/40 3,500,000 3,623,025 Dela n o USD, COP, Refi n a n ci n g Project, NATL I n s u red, 5.125%, 1/01/22 1,620,000 1,634,240 Desert Sa n ds USD, COP, Fi n a n ci n g Project, AGMC I n s u red, 5.75%, 3/01/24 10,000,000 10,607,900 El Mo n te UHSD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.50%, 6/01/34 11,355,000 12,068,094 Elsi n ore Valley M un icipal Water District COP, Ref un di n g, Series A, BHAC I n s u red, 5.00%, 7/01/29 7,245,000 7,770,262 Esco n dido UHSD, COP, AGMC I n s u red, 5.00%, 6/01/33 3,500,000 3,444,315 6/01/37 2,500,000 2,416,225 Fairfax Eleme n tary School District GO, Electio n of 2010, AGMC I n s u red, 5.75%, 11/01/40 2,250,000 2,372,940 Fairfield S u is un USD, GO, Electio n of 2002, NATL I n s u red, Pre-Ref un ded, 5.00%, 8/01/25 4,185,000 4,299,753 Flori n Reso u rce Co n servatio n District COP, Elk Grove Water Service, Ref un di n g, Series A, NATL I n s u red, 5.00%, 3/01/33 5,000,000 4,885,200 Fo n ta n a USD, GO, Series A, AGMC I n s u red, 5.25%, 8/01/28 275,000 280,761 Pre-Ref un ded, 5.25%, 8/01/27 6,435,000 6,620,585 Pre-Ref un ded, 5.25%, 8/01/28 6,725,000 6,918,949 Foothill/Easter n Tra n sportatio n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , NATL I n s u red, Pre-Ref un ded, zero cp n ., 1/15/19 5,970,000 4,524,663 a Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/15/42 10,000,000 9,494,600 a Ref un di n g, Series A, AGMC I n s u red, zero cp n . to 1/15/24, 5.625% thereafter, 1/15/32 37,260,000 21,211,373 se n ior lie n , Ref un di n g, Series A, NATL I n s u red, 5.00%, 1/01/35 66,735,000 60,152,927 a Series A, AGMC I n s u red, zero cp n . to 1/15/24, 5.50% thereafter, 1/15/31 35,000,000 20,065,850 Fort Bragg USD, GO, Electio n of 2008, AGMC I n s u red, 5.125%, 8/01/41 4,380,000 4,325,644 Fowler USD, GO, Capital Appreciatio n , Electio n of 2004, Series C, AGMC I n s u red, zero cp n ., 8/01/41 3,095,000 582,355 Capital Appreciatio n , Electio n of 2004, Series C, AGMC I n s u red, zero cp n ., 8/01/42 3,005,000 530,713 Electio n of 2004, Series C, AGMC I n s u red, 5.25%, 8/01/39 3,555,000 3,658,308 Fra n kli n -McKi n ley School District GO, Electio n of 2004, Series A, FGIC I n s u red, Pre-Ref un ded, 5.00%, 8/01/29 5,280,000 5,672,568 Sa n ta Clara Co un ty, Electio n of 2010, Series C, B u ild America M u t u al Ass u ra n ce, 5.00%, 8/01/44 5,000,000 5,007,350 Fres n o USD, GO, Ref un di n g, Series C, NATL I n s u red, 5.90%, 2/01/20 2,065,000 2,380,532 8/01/22 3,000,000 3,337,350 F u llerto n School District Fi n a n ci n g A u thority Special Tax Reve nu e, se n ior lie n , Ref un di n g, Series A, AGMC I n s u red, 5.00%, 9/01/31 2,500,000 2,501,725 F u llerto n School District GO, Capital Appreciatio n , Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/23 3,030,000 2,097,002 Gle n dora PFAR Tax Allocatio n , Project No. 1, Ref un di n g, Series A, NATL I n s u red, 5.00%, 9/01/24 5,000,000 4,890,650 Grossmo n t UHSD, GO, Capital Appreciatio n , Electio n of 2004, AGMC I n s u red, zero cp n ., 8/01/24 5,110,000 3,281,897 Electio n of 2008, Series A, AGMC I n s u red, 5.00%, 8/01/33 1,440,000 1,490,918 Electio n of 2008, Series A, AGMC I n s u red, 5.25%, 8/01/33 7,510,000 8,021,356 Semiannual Report | 33 Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Hawthor n e School District GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.00%, 8/01/34 $ 1,000,000 $ 1,015,510 Hayward USD, GO, Capital Appreciatio n , Electio n of 2008, Series A, AGMC I n s u red, zero cp n ., 8/01/38 9,875,000 1,924,341 Hollister RDA Tax Allocatio n , Comm un ity Developme n t Project, Ref un di n g, AMBAC I n s u red, 5.125%, 10/01/32 19,815,000 18,906,482 H un ti n gto n Beach UHSD, COP, Ad u lt Ed u catio n Project, AGMC I n s u red, 5.25%, 9/01/39 2,000,000 1,963,900 I n dia n Wells Valley Water District COP, Ref un di n g, Ass u red G u ara n ty, 5.125%, 10/01/32 1,690,000 1,794,966 5.25%, 10/01/39 7,590,000 7,925,098 Jefferso n UHSD Sa n Mateo Co un ty GO, Ref un di n g, Series A, NATL I n s u red, 6.45%, 8/01/25 3,045,000 3,585,457 8/01/29 3,075,000 3,604,730 J u r u pa Comm un ity Services District Special Tax, CFD No. 2, Series A, NATL I n s u red, 5.00%, 9/01/32 7,000,000 6,207,810 J u r u pa PFA Special Tax Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.25%, 9/01/42 3,250,000 3,230,695 Series A, AGMC I n s u red, 5.125%, 9/01/37 4,000,000 3,980,720 J u r u pa PFAR, s u perior lie n , Ref un di n g, Series A, AGMC I n s u red, 5.00%, 9/01/30 4,000,000 4,088,280 Ker n High School District GO, AGMC I n s u red, ETM, 6.625%, 8/01/14 1,535,000 1,590,828 8/01/15 1,400,000 1,538,544 La Habra COP, Ref un di n g, Series A, AGMC I n s u red, 5.25%, 9/01/40 7,900,000 8,041,410 La Mirada RDA Tax Allocatio n , Merged Project Area, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 8/15/28 1,855,000 1,887,258 Lake Elsi n ore USD, COP, School Facilities Project F un di n g Program, AGMC I n s u red, 5.00%, 6/01/42 10,000,000 9,646,900 Lake Tahoe USD, GO, Electio n of 2008, AGMC I n s u red, 5.375%, 8/01/29 10,000,000 10,681,000 Lakeside USD Sa n Diego Co un ty GO, Capital Appreciatio n , Electio n of 2008, Series B, zero cp n ., 8/01/45 11,540,000 1,817,435 La n caster School District GO, Capital Appreciatio n , Electio n of 1999, NATL I n s u red, zero cp n ., 8/01/25 5,495,000 3,063,792 7/01/26 5,965,000 3,163,896 Law n dale RDA Tax Allocatio n , Eco n omic Revitalizatio n Project, Ass u red G u ara n ty, 5.50%, 8/01/44 6,085,000 6,087,617 Lemo n Grove School District GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.125%, 8/01/33 2,100,000 2,152,584 Live Oak School District COP, Ass u red G u ara n ty, 5.50%, 8/01/29 1,245,000 1,316,998 5.875%, 8/01/34 2,270,000 2,412,987 5.875%, 8/01/39 2,750,000 2,888,765 Lodi Electric System Reve nu e COP, Series A, Ass u red G u ara n ty, 5.00%, 7/01/32 18,960,000 19,294,834 Lodi USD School Facilities ID No. 1 GO, Electio n of 2006, AGMC I n s u red, 5.00%, 8/01/32 1,000,000 1,016,650 Lo n g Beach Bo n d Fi n a n ce A u thority Tax Allocatio n Reve nu e, North Lo n g Beach Redevelopme n t Projects, Series A, AMBAC I n s u red, 5.00%, 8/01/25 7,015,000 6,717,424 8/01/31 3,135,000 2,816,139 34 | Semiannual Report Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Los A n geles COP, M un icipal Improveme n t Corp. of Los A n geles, Program AW Certificates, AMBAC I n s u red, 5.00%, 6/01/27 $ 5,895,000 $ 5,905,611 Los A n geles Departme n t of Airports Reve nu e, Los A n geles I n ter n atio n al Airport, Se n ior, Series D, 5.00%, 5/15/40 30,000,000 30,504,600 Los A n geles Mortgage Reve nu e, Ref un di n g, Series I, NATL I n s u red, 6.50%, 7/01/22 540,000 540,243 Los A n geles USD, GO, Electio n of 2004, Series H, AGMC I n s u red, 5.00%, 7/01/27 5,000,000 5,379,300 Electio n of 2004, Series H, AGMC I n s u red, 5.00%, 7/01/28 5,000,000 5,355,150 Electio n of 2005, Series E, AGMC I n s u red, 5.00%, 7/01/27 5,800,000 6,239,988 Ly n wood PFA Tax Allocatio n , Project Area A, Ref un di n g, Series A, AGMC I n s u red, 5.85%, 9/01/18 1,515,000 1,528,302 Mari n M un icipal Water District COP, Fi n a n ci n g Project, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 7/01/29 1,200,000 1,227,792 McFarla n d PFAR, Water a n d Wastewater Fi n a n ci n g Projects, Series A, Ass u red G u ara n ty, 5.00%, 10/01/40 5,115,000 4,847,588 Me n doci n o-Lake Comm un ity College District GO, Electio n of 2006, Series B, AGMC I n s u red, 5.125%, 8/01/41 7,500,000 7,461,300 Mo n tebello CRDA Tax Allocatio n , Mo n tebello Hills Redevelopme n t Project, Ref un di n g, NATL I n s u red, 5.60%, 3/01/19 2,460,000 2,465,043 Mo n tebello USD, GO, Electio n of 2004, AGMC I n s u red, 5.00%, 8/01/33 2,700,000 2,810,700 Mo n terey Pe n i n s u la USD, GO, Electio n of 2010, Series A, AGMC I n s u red, 5.75%, 8/01/41 17,500,000 19,042,975 Moorpark USD, COP, Ref un di n g, Ass u red G u ara n ty, 5.625%, 11/01/28 2,180,000 2,235,721 GO, Electio n of 2008, Capital Appreciatio n , Series A, Ass u red G u ara n ty, zero cp n ., 8/01/32 5,870,000 2,115,372 More n o Valley USD, GO, Electio n of 2004, Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/26 4,000,000 4,109,680 Norther n Califor n ia P u blic Power Age n cy Reve nu e, AMBAC I n s u red, Pre-Ref un ded, 7.50%, 7/01/23 3,200,000 4,152,736 Oak View USD, GO, AGMC I n s u red, 5.00%, 8/01/49 1,895,000 1,824,866 Ocea n side USD, GO, Capital Appreciatio n , Electio n of 2008, Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 8/01/33 5,000,000 5,180,600 Series B, AGMC I n s u red, zero cp n ., 8/01/38 10,590,000 2,447,349 Series B, AGMC I n s u red, zero cp n ., 8/01/39 7,860,000 1,698,625 Paramo un t USD, Co un ty of Los A n geles, GO, Electio n of 2006, B u ild America M u t u al Ass u ra n ce, 5.00%, 8/01/48 2,450,000 2,406,365 GO, Electio n of 2006, AGMC I n s u red, 5.00%, 8/01/46 11,270,000 11,162,146 Patterso n Joi n t USD, GO, Capital Appreciatio n , Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/22 1,900,000 1,280,885 8/01/23 1,985,000 1,249,696 8/01/24 2,075,000 1,223,088 8/01/25 2,170,000 1,194,976 8/01/26 2,265,000 1,165,909 Peralta Comm un ity College District GO, Electio n of 2000, Series B, NATL I n s u red, 5.25%, 8/01/32 8,450,000 8,472,646 Electio n of 2006, Series B, AGMC I n s u red, 5.00%, 8/01/24 6,000,000 6,333,120 Perris CFD No. 93-1 Special Tax, Series A, AMBAC I n s u red, 5.125%, 8/15/23 3,675,000 3,684,077 Semiannual Report | 35 Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Perris School District COP, School Facility Bridge F un di n g Program, AGMC I n s u red, 5.50%, 9/01/34 $ 4,000,000 $ 3,847,000 Perris UHSD, GO, Electio n of 2012, Series A, AGMC I n s u red, 5.00%, 9/01/42 5,000,000 4,999,650 Pittsb u rg USD Fi n a n ci n g A u thority Reve nu e, Board Program, AGMC I n s u red, 5.50%, 9/01/46 9,980,000 10,299,759 Pleasa n to n USD, COP, Ref un di n g, AGMC I n s u red, 5.00%, 8/01/29 4,000,000 4,076,080 Pomo n a USD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.25%, 8/01/33 5,675,000 5,951,145 Series C, AGMC I n s u red, 5.25%, 8/01/40 16,000,000 16,340,160 Poway RDA Tax Allocatio n , Pag u ay Redevelopme n t Project, AMBAC I n s u red, 5.00%, 12/15/25 9,195,000 9,195,736 Ref un di n g, NATL I n s u red, 5.75%, 6/15/33 2,225,000 2,159,095 Ra n cho C u camo n ga RDA Tax Allocatio n , Ra n cho Redevelopme n t Project, Ref un di n g, AGMC I n s u red, 5.25%, 9/01/20 2,500,000 2,504,400 Richmo n d Joi n t Powers Fi n a n ci n g A u thority Lease Reve nu e, Civic Ce n ter Project, Ref un di n g, Ass u red G u ara n ty, 5.875%, 8/01/37 24,000,000 24,797,040 Rio Ho n do Comm un ity College District GO, Capital Appreciatio n , Electio n of 2004, Series C, zero cp n ., 8/01/35 10,000,000 3,101,300 Ripo n USD, GO, Electio n of 2012, Ref un di n g, Series A, B u ild America M u t u al Ass u ra n ce, zero cp n . to 8/01/18, 5.00% thereafter, 8/01/42 3,020,000 2,037,836 Riverside Electric Reve nu e, Iss u e D, AGMC I n s u red, 5.00%, 10/01/38 5,310,000 5,381,048 Roh n ert Park Comm un ity Developme n t Commissio n Tax Allocatio n Reve nu e, Redevelopme n t Project, Series R, NATL RE, FGIC I n s u red, 5.00%, 8/01/37 3,620,000 3,386,908 Pre-Ref un ded, 5.00%, 8/01/37 1,380,000 1,497,093 Rosedale-Rio Bravo Water Storage District Reve nu e COP, Series A, B u ild America M u t u al Ass u ra n ce, 5.00%, 1/01/43 1,420,000 1,411,381 Sacrame n to Area Flood Co n trol Age n cy Special Assessme n t, Co n solidated, Capital AD, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 10/01/32 5,000,000 5,249,550 S u bordi n ate, Capital AD No. 2, FGIC I n s u red, 5.80%, 11/01/16 430,000 436,235 Sacrame n to Co un ty Airport System Reve nu e, Se n ior, Series B, Ass u red G u ara n ty, 5.50%, 7/01/34 16,320,000 17,316,173 Salida Area P u blic Facilities Fi n a n ci n g Age n cy No. 88 Special Tax, Ref un di n g, AGMC I n s u red, 5.00%, 9/01/30 5,435,000 5,362,117 Sa n Ber n ardi n o Co un ty SFMR, Capital Appreciatio n , Series A, GNMA Sec u red, ETM, zero cp n ., 5/01/22 28,405,000 18,848,422 Sa n Fra n cisco BART District GO, Electio n of 2004, Series C, 5.00%, 8/01/37 4,000,000 4,246,840 Sa n Fra n cisco Comm un ity College District GO, Series A, NATL RE, FGIC I n s u red, 5.00%, 6/15/26 6,000,000 6,015,000 Sa n Gabriel USD, GO, Capital Appreciatio n , Series A, AGMC I n s u red, zero cp n ., 8/01/26 3,530,000 1,880,537 2/01/27 1,850,000 944,185 Sa n Jaci n to USD, COP, Ref un di n g, AGMC I n s u red, 5.125%, 9/01/30 4,375,000 4,442,419 Sa n Joaq u i n Delta Comm un ity College District GO, Electio n of 2004, Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 8/01/31 10,475,000 3,963,216 Capital Appreciatio n , Series B, AGMC I n s u red, zero cp n ., 8/01/32 15,185,000 5,397,964 Series A, AGMC I n s u red, 5.00%, 8/01/29 520,000 539,323 Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/29 4,530,000 4,866,805 36 | Semiannual Report Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Sa n Joaq u i n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, NATL I n s u red, zero cp n ., 1/15/26 $ 13,155,000 $ 6,357,154 Ref un di n g, Series A, NATL I n s u red, 5.375%, 1/15/29 18,075,000 16,647,075 Ref un di n g, Series A, NATL I n s u red, 5.25%, 1/15/30 12,860,000 11,509,700 se n ior lie n , NATL I n s u red, 5.00%, 1/01/33 10,035,000 9,032,805 Sa n Jose MFHR, Sixth a n d Martha Family Apartme n ts, FNMA I n s u red, 5.875%, 3/01/33 3,500,000 3,499,755 Sa n Jose RDA Tax Allocatio n , Merged Area Redevelopme n t Project, Series B, XLCA I n s u red, 5.00%, 8/01/31 15,470,000 14,621,780 Sa n J u a n USD, GO, Electio n of 2002, BHAC I n s u red, 5.00%, 8/01/31 5,000,000 5,157,550 Sa n Marcos School Fi n a n ci n g A u thority Lease Reve nu e, AGMC I n s u red, 5.00%, 8/15/40 15,635,000 14,969,105 Sa n Mari n o USD, GO, Electio n of 2000, Series A, NATL I n s u red, zero cp n ., 7/01/25 6,080,000 3,657,789 Sa n Mateo GO, Library Improveme n t Project, Series A, AMBAC I n s u red, Pre-Ref un ded, 5.25%, 8/01/30 5,790,000 5,956,984 Sa n Ysidro School District COP, School Facilities Project, AGMC I n s u red, 5.00%, 9/01/38 2,800,000 2,608,676 Sa n ger Fi n a n ci n g A u thority Wastewater Reve nu e, Fres n o Co un ty, S u bordi n ate, AGMC I n s u red, 5.00%, 6/15/35 2,360,000 2,338,477 6/15/43 3,225,000 3,128,218 Sa n ger Fi n a n ci n g A u thority Water Reve nu e, Fres n o Co un ty, AGMC I n s u red, 5.00%, 6/15/43 2,930,000 2,842,071 Sa n ta A n a USD, COP, Capital Appreciatio n , Fi n a n ci n g Project, AGMC I n s u red, zero cp n ., 4/01/24 14,245,000 8,930,760 Sa n ta Clara Co un ty Fi n a n ci n g A u thority Reve nu e, El Cami n o Hospital, Series B, AMBAC I n s u red, 5.125%, 2/01/41 11,545,000 11,565,088 Sa n ta Mo n ica PFA Lease Reve nu e, Civic Ce n ter Parki n g Project, XLCA I n s u red, 5.00%, 7/01/33 11,050,000 11,177,738 Sa n ta Rita USD, GO, Electio n of 2006, Series A, AGMC I n s u red, 5.00%, 8/01/32 6,160,000 6,086,326 Sa n ta Rosa Wastewater Service Facilities District Reve nu e, Ref un di n g a n d Improveme n t, AMBAC I n s u red, 6.00%, 7/02/15 745,000 763,081 Sa n tee School District GO, Electio n of 2006, Series A, AGMC I n s u red, 5.00%, 8/01/31 6,845,000 6,940,898 Series B, Ass u red G u ara n ty, 5.00%, 8/01/38 1,000,000 972,390 Series B, Ass u red G u ara n ty, 5.00%, 8/01/48 5,250,000 5,025,300 Sa u g u s/Hart School Facilities Fi n a n ci n g A u thority Lease Reve nu e, Series A, AGMC I n s u red, 5.00%, 9/01/35 2,000,000 2,022,420 9/01/40 1,500,000 1,495,515 S n owli n e Joi n t USD, COP, Refi n a n ci n g Project, Ref un di n g, Ass u red G u ara n ty, 5.00%, 9/01/34 13,390,000 13,673,198 So n oma CDA Tax Allocatio n , Redevelopme n t Project, Ref un di n g, Ass u red G u ara n ty, 5.00%, 12/01/30 3,795,000 3,769,156 So u ther n Califor n ia Water Reple n ishme n t District Reve nu e COP, 5.00%, 8/01/41 10,000,000 9,722,700 So u ther n Mo n o Health Care District GO, Electio n of 2001, Series A, NATL I n s u red, zero cp n ., 8/01/28 2,340,000 994,032 8/01/29 2,440,000 959,798 8/01/30 2,550,000 931,184 8/01/31 2,660,000 900,171 Semiannual Report | 37 Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Sta n isla u s USD, GO, Electio n of 2008, Series A, Ass u red G u ara n ty, 5.625%, 8/01/33 $ 4,140,000 $ 4,438,991 Series B, Ass u red G u ara n ty, 5.125%, 8/01/41 3,400,000 3,422,134 Sta n to n RDA Tax Allocatio n , Co n solidated Redevelopme n t Project, Series A, AGMC I n s u red, 5.00%, 12/01/40 6,020,000 5,795,755 Stockto n Reve nu e COP, Wastewater System Project, Ref un di n g, Series A, NATL I n s u red, 5.00%, 9/01/23 6,500,000 6,500,390 S u lph u r Spri n gs USD, COP, Capital Appreciatio n , AGMC I n s u red, zero cp n . to 12/01/15, 6.50% thereafter, 12/01/37 15,000,000 14,504,850 Sweetwater UHSD, GO, Electio n of 2006, Series A, BHAC I n s u red, 5.00%, 8/01/38 14,980,000 15,144,181 Tr u ckee PFA Tax Allocatio n Reve nu e, Tr u ckee Redevelopme n t Project Loa n , Series A, AGMC I n s u red, 5.00%, 9/01/30 1,255,000 1,306,028 5.375%, 9/01/37 5,000,000 5,156,000 T u lare Co un ty Board of Ed u catio n COP, Capital Improveme n t Projects, B u ild America M u t u al Ass u ra n ce, 5.375%, 5/01/33 3,185,000 3,244,337 5.50%, 5/01/38 8,305,000 8,406,985 T u sti n CRDA Tax Allocatio n , Ho u si n g, AGMC I n s u red, 5.00%, 9/01/30 2,125,000 2,112,994 5.25%, 9/01/39 3,250,000 3,156,140 U n io n Eleme n tary School District GO, Capital Appreciatio n , Series A, NATL RE, FGIC I n s u red, zero cp n ., 9/01/24 2,000,000 1,311,160 Series B, NATL RE, FGIC I n s u red, zero cp n ., 9/01/25 5,500,000 3,360,390 Series B, NATL RE, FGIC I n s u red, zero cp n ., 9/01/26 5,850,000 3,338,361 U n iversity of Califor n ia Reve nu es, Limited Project, Series D, NATL RE, FGIC I n s u red, 5.00%, 5/15/37 6,460,000 6,672,857 Vacaville PFA Tax Allocatio n Reve nu e, Vacaville Redevelopme n t Projects, AGMC I n s u red, 5.00%, 9/01/31 5,095,000 4,954,938 Val Verde USD, COP, Ref un di n g, Series A, Ass u red G u ara n ty, 5.125%, 3/01/36 7,020,000 6,932,531 GO, Electio n of 2008, Ref un di n g, Series B, AGMC I n s u red, zero cp n ., 8/01/34 1,000,000 612,640 Vista USD, GO, Capital Appreciatio n , Series A, AGMC I n s u red, zero cp n ., 8/01/26 7,150,000 4,010,578 2/01/27 4,795,000 2,588,533 Washi n gto n Tow n ship Health Care District Reve nu e, Ref un di n g, 5.00%, 7/01/18 2,000,000 2,002,560 5.125%, 7/01/23 450,000 450,261 Weaver USD, GO, Electio n of 2006, Series C, AMBAC I n s u red, zero cp n ., 8/01/47 18,685,000 2,125,232 West Co n tra Costa USD, GO, Electio n of 2005, Series A, AGMC I n s u red, 5.00%, 8/01/35 20,000,000 20,525,000 Electio n of 2010, Series A, AGMC I n s u red, 5.25%, 8/01/41 12,000,000 12,262,680 Ref un di n g, Ass u red G u ara n ty, 5.25%, 8/01/29 2,500,000 2,704,075 West Hills Comm un ity College District School Facilities ID No. 3 GO, Electio n of 2008, Series B, AGMC I n s u red, 6.50%, 8/01/41 4,000,000 4,309,080 West Ker n Comm un ity College District COP, AMBAC I n s u red, 5.375%, 11/01/28 5,615,000 5,600,345 Wester n Placer USD, COP, Refi n a n ci n g Project, AGMC I n s u red, 5.20%, 11/01/41 1,000,000 1,003,750 38 | Semiannual Report Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Insured Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Wester n Riverside Co un ty Water a n d Wastewater Fi n a n ce A u thority Reve nu e, Wester n M un icipal Water District Improveme n t, Ass u red G u ara n ty, 5.50%, 9/01/34 $ 1,750,000 $ 1,809,903 5.625%, 9/01/39 2,500,000 2,530,525 Wiseb u r n School District GO, Electio n of 2010, Series A, AGMC I n s u red, 5.75%, 8/01/40 9,215,000 9,682,200 Series B, AGMC I n s u red, 5.625%, 5/01/41 10,000,000 10,499,100 Woodside Eleme n tary School District GO, Electio n of 2005, NATL I n s u red, Pre-Ref un ded, 5.00%, 10/01/29 4,435,000 4,988,266 Yosemite Comm un ity College District GO, Electio n of 2004, Series C, AGMC I n s u red, 5.00%, 8/01/32 5,000,000 5,299,350 Total Municipal Bonds (Cost $1,729,036,192) 99.2% 1,789,089,565 Other Assets, less Liabilities 0.8% 14,053,481 Net Assets 100.0% $ 1,803,143,046 See Abbreviations on page 72. a Security purchased on a when-issued basis. See Note 1(b). Semiannual Report | The accompanying notes are an integral part of these financial statements. | 39 Franklin California Tax-Free Trust Financial Highlights Franklin California Intermediate-Term Tax-Free Income Fund Six Months Ended December 31, 2013 Year Ended June 30, Class A (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 11.73 $ 12.04 $ 11.30 $ 11.42 $ 10.87 $ 11.27 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.20 0.38 0.43 0.45 0.45 0.45 Net realized a n d un realized gai n s (losses) (0.14 ) (0.31 ) 0.74 (0.13 ) 0.55 (0.40 ) Total from i n vestme n t operatio n s 0.06 0.07 1.17 0.32 1.00 0.05 Less distrib u tio n s from n et i n vestme n t i n come (0.19 ) (0.38 ) (0.43 ) (0.44 ) (0.45 ) (0.45 ) Redemptio n fees c — d Net asset val u e, e n d of period $ 11.60 $ 11.73 $ 12.04 $ 11.30 $ 11.42 $ 10.87 Total ret u r n e 0.52 % 0.55 % 10.53 % 2.88 % 9.36 % 0.51 % Ratios to average net assets f Expe n ses 0.63 % 0.63 % 0.64 % 0.64 % 0.66 % 0.66 % Net i n vestme n t i n come 3.36 % 3.14 % 3.63 % 3.93 % 3.95 % 4.17 % Supplemental data Net assets, e n d of period (000’s) $ 791,887 $ 785,196 $ 741,604 $ 589,818 $ 669,838 $ 517,829 Portfolio t u r n over rate 11.89 % 6.01 % 9.95 % 9.42 % 12.40 % 20.01 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 40 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin California Tax-Free Trust Financial Highlights (continued) Franklin California Intermediate-Term Tax-Free Income Fund Six Months Ended December 31, 2013 Year Ended June 30, Class C (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 11.77 $ 12.08 $ 11.33 $ 11.45 $ 10.89 $ 11.29 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.17 0.32 0.36 0.38 0.38 0.40 Net realized a n d un realized gai n s (losses) (0.14 ) (0.31 ) 0.76 (0.12 ) 0.57 (0.41 ) Total from i n vestme n t operatio n s 0.03 0.01 1.12 0.26 0.95 (0.01 ) Less distrib u tio n s from n et i n vestme n t i n come (0.16 ) (0.32 ) (0.37 ) (0.38 ) (0.39 ) (0.39 ) Redemptio n fees c — d Net asset val u e, e n d of period $ 11.64 $ 11.77 $ 12.08 $ 11.33 $ 11.45 $ 10.89 Total ret u r n e 0.24 % (0.01 )% 9.89 % 2.40 % 8.83 % (0.05 )% Ratios to average net assets f Expe n ses 1.18 % 1.18 % 1.19 % 1.19 % 1.21 % 1.21 % Net i n vestme n t i n come 2.81 % 2.59 % 3.08 % 3.38 % 3.40 % 3.62 % Supplemental data Net assets, e n d of period (000’s) $ 200,696 $ 197,263 $ 173,557 $ 128,554 $ 111,795 $ 59,205 Portfolio t u r n over rate 11.89 % 6.01 % 9.95 % 9.42 % 12.40 % 20.01 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 41 Franklin California Tax-Free Trust Financial Highlights (continued) Franklin California Intermediate-Term Tax-Free Income Fund Six Months Ended December 31, 2013 Year Ended June 30, Advisor Class (unaudited) a Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ 11.75 $ 12.07 $ 11.32 $ 11.44 $ 10.87 $ 10.60 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.20 0.40 0.44 0.46 0.46 0.31 Net realized a n d un realized gai n s (losses) (0.14 ) (0.32 ) 0.75 (0.13 ) 0.58 0.27 Total from i n vestme n t operatio n s 0.06 0.08 1.19 0.33 1.04 0.58 Less distrib u tio n s from n et i n vestme n t i n come (0.19 ) (0.40 ) (0.44 ) (0.45 ) (0.47 ) (0.31 ) Net asset val u e, e n d of period $ 11.62 $ 11.75 $ 12.07 $ 11.32 $ 11.44 $ 10.87 Total ret u r n d 0.56 % 0.56 % 10.71 % 2.98 % 9.65 % 5.49 % Ratios to average net assets e Expe n ses 0.53 % 0.53 % 0.54 % 0.54 % 0.56 % 0.56 % Net i n vestme n t i n come 3.46 % 3.24 % 3.73 % 4.03 % 4.05 % 4.27 % Supplemental data Net assets, e n d of period (000’s) $ 204,890 $ 218,524 $ 160,565 $ 95,447 $ 36,322 $ 156 Portfolio t u r n over rate 11.89 % 6.01 % 9.95 % 9.42 % 12.40 % 20.01 % a For the period October 31, 2008 (effective date) to June 30, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. 42 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 95.4% California 91.1% ABAG Fi n a n ce A u thority for No n profit Corps. I n s u red Se n ior Livi n g Reve nu e, Odd Fellows Home of Califor n ia, Ref un di n g, Series A, Califor n ia Mortgage I n s u red, 5.00%, 4/01/23 $ 1,000,000 $ 1,111,620 4/01/24 1,000,000 1,093,500 ABAG Fi n a n ce A u thority for No n profit Corps. Reve nu e, Cha nn i n g Ho u se, Califor n ia Mortgage I n s u red, 5.00%, 5/15/20 2,000,000 2,214,040 Episcopal Se n ior Comm un ities, Ref un di n g, 5.25%, 7/01/22 6,520,000 6,925,674 Episcopal Se n ior Comm un ities, Ref un di n g, Series B, 5.00%, 7/01/24 1,195,000 1,197,450 Episcopal Se n ior Comm un ities, Ref un di n g, Series B, 5.00%, 7/01/25 1,360,000 1,376,878 Jackso n Laboratory, Ref un di n g, 5.00%, 7/01/21 1,000,000 1,102,180 Jackso n Laboratory, Ref un di n g, 5.00%, 7/01/22 920,000 1,007,823 Jackso n Laboratory, Ref un di n g, 5.00%, 7/01/23 560,000 604,559 Jackso n Laboratory, Ref un di n g, 5.00%, 7/01/24 1,000,000 1,071,350 Sa n Diego Hospital Ass n ., Series C, 5.125%, 3/01/18 1,595,000 1,604,650 Sa n Diego Hospital Ass n ., Series C, 5.25%, 3/01/19 2,315,000 2,328,219 ABAG Reve nu e, SABR, Ref un di n g, Series A-E, 5.40%, 9/15/14 140,000 141,978 Alameda Corridor Tra n sportatio n A u thority Reve nu e, Capital Appreciatio n , s u b. lie n , Ref un di n g, Series A, AMBAC I n s u red, zero cp n ., 10/01/17 10,000,000 9,225,300 Arcadia USD, GO, Capital Appreciatio n , Electio n of 2006, Series A, AGMC I n s u red, zero cp n ., 8/01/22 4,065,000 2,769,241 Baldwi n Park USD, GO, Capital Appreciatio n , Electio n of 2006, AGMC I n s u red, zero cp n ., 8/01/24 5,265,000 3,035,167 Ba nn i n g Utility A u thority Water E n terprise Reve nu e, Ref un di n g a n d Improveme n t Projects, NATL RE, FGIC I n s u red, 5.00%, 11/01/21 1,080,000 1,184,263 Bay Area Toll A u thority Toll Bridge Reve nu e, Sa n Fra n cisco Bay Area, Ref un di n g, Series F-1, 5.00%, 4/01/22 15,000,000 17,665,200 Series F, Pre-Ref un ded, 5.00%, 4/01/24 3,000,000 3,310,440 Bo n ita Ca n yo n P u blic Facilities Fi n a n ci n g A u thority Special Tax, CFD No. 98-1, Ref un di n g, 5.00%, 9/01/26 1,000,000 1,020,740 9/01/28 2,000,000 2,002,520 B u rba n k USD, GO, Capital Appreciatio n , Electio n of 1997, Series C, NATL RE, FGIC I n s u red, zero cp n ., 8/01/15 4,600,000 4,521,800 8/01/16 4,670,000 4,514,255 Califor n ia Comm un ity College Fi n a n ci n g A u thority Lease Reve nu e, Coast Comm un ity College District, Series A, Pre-Ref un ded, 5.00%, 6/01/26 1,220,000 1,443,931 Califor n ia Ed u catio n al Facilities A u thority Reve nu e, Chapma n U n iversity, Ref un di n g, 5.00%, 4/01/25 5,000,000 5,386,050 U n iversity of Sa n Fra n cisco, 5.00%, 10/01/21 3,000,000 3,373,890 Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Catholic Healthcare West, Series K, 5.125%, 7/01/22 11,370,000 11,892,793 Cedars-Si n ai Medical Ce n ter, Ref un di n g, 5.00%, 11/15/19 2,000,000 2,125,500 Provide n ce Health a n d Services, Series C, 5.75%, 10/01/19 1,440,000 1,674,317 Provide n ce Health a n d Services, Series C, 6.00%, 10/01/20 1,500,000 1,734,495 Scripps Health, Series A, 5.00%, 10/01/22 4,600,000 5,039,346 Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, Broad M u se u m Project, Series A, 5.00%, 6/01/21 5,000,000 5,896,300 Semiannual Report | 43 Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia M un icipal Fi n a n ce A u thority COP, Comm un ity Hospitals of Ce n tral Califor n ia, 5.00%, 2/01/18 $ 4,390,000 $ 4,683,998 5.00%, 2/01/19 3,860,000 4,126,726 5.00%, 2/01/20 1,600,000 1,711,328 5.00%, 2/01/21 1,600,000 1,696,064 Ref un di n g, 5.00%, 2/01/14 1,765,000 1,770,524 Ref un di n g, 5.00%, 2/01/17 4,025,000 4,249,595 Ref un di n g, 5.00%, 2/01/19 2,590,000 2,718,231 Califor n ia State Departme n t of Water Reso u rces Ce n tral Valley Project Water System Reve nu e, Ref un di n g, Series AM, 5.00%, 12/01/24 8,495,000 9,938,470 Series AM, 5.00%, 12/01/23 10,000,000 11,843,700 Series AM, 5.00%, 12/01/25 5,000,000 5,796,100 Califor n ia State Departme n t of Water Reso u rces Power S u pply Reve nu e, Ref un di n g, Series H, 5.00%, 5/01/22 7,400,000 8,539,600 Ref un di n g, Series H, AGMC I n s u red, 5.00%, 5/01/22 5,000,000 5,770,000 Ref un di n g, Series L, 5.00%, 5/01/22 12,000,000 13,690,440 Ref un di n g, Series N, 5.00%, 5/01/21 10,845,000 12,782,893 Series H, AGMC I n s u red, 5.00%, 5/01/17 10,420,000 11,894,951 Califor n ia State Departme n t of Water Reso u rces Water System Reve nu e, Ce n tral Valley Project, Ref un di n g, Series AE, 5.00%, 12/01/26 5,000,000 5,524,550 Califor n ia State Eco n omic Recovery GO, Series A, 5.00%, 7/01/15 6,115,000 6,260,292 Pre-Ref un ded, 5.00%, 7/01/15 4,555,000 4,661,633 Califor n ia State GO, 5.25%, 6/01/16 515,000 525,444 Ref un di n g, 5.00%, 2/01/22 15,000,000 17,335,350 Ref un di n g, 5.25%, 9/01/22 16,330,000 19,208,816 Ref un di n g, 5.00%, 10/01/22 15,785,000 18,262,456 Califor n ia State Health Facilities Fi n a n ci n g A u thority Reve nu e, Comm un ity Program for Perso n s with Developme n tal Disabilities, Series A, Califor n ia Mortgage I n s u red, 6.00%, 2/01/24 2,000,000 2,309,340 Califor n ia State M un icipal Fi n a n ce A u thority Reve nu e, Ker n Regio n al Ce n ter Project, Series A, 6.00%, 5/01/19 1,320,000 1,461,266 Ker n Regio n al Ce n ter Project, Series A, 6.875%, 5/01/25 1,500,000 1,624,710 Loma Li n da U n iversity, 5.00%, 4/01/24 1,180,000 1,216,863 So u th Ce n tral Los A n geles Regio n al Ce n ter Project, Comm un ity Impact Developme n t, 5.25%, 12/01/27 3,990,000 3,912,674 Califor n ia State P u blic Works Board Lease Reve nu e, Califor n ia State U n iversity Projects, Series B-1, 5.375%, 3/01/25 2,500,000 2,739,950 Departme n t of Correctio n s a n d Rehabilitatio n , Ref un di n g, Series J, 5.00%, 1/01/21 3,000,000 3,167,760 Departme n t of Forestry a n d Fire Protectio n , Series A, 4.875%, 10/01/18 1,325,000 1,328,750 Departme n t of Ge n eral Services, B u ildi n gs 8 a n d 9, Series A, 5.75%, 4/01/23 4,000,000 4,529,160 Departme n t of Ge n eral Services, B u ildi n gs 8 a n d 9, Series A, 6.00%, 4/01/24 6,605,000 7,613,517 Tr u stees of the Califor n ia State U n iversity, J. Pa u l Leo n ard a n d S u tro Library, Series J, 5.50%, 11/01/25 4,725,000 5,302,962 Tr u stees of the Califor n ia State U n iversity, J. Pa u l Leo n ard a n d S u tro Library, Series J, 5.50%, 11/01/26 1,000,000 1,113,330 Tr u stees of the Califor n ia State U n iversity, Series D, 5.00%, 9/01/25 2,920,000 3,205,547 Tr u stees of the Califor n ia State U n iversity, Series D, 5.00%, 9/01/26 4,650,000 5,068,732 44 | Semiannual Report Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia State P u blic Works Board Lease Reve nu e, (co n ti nu ed) Vario u s Capital Projects, Series A, S u b Series A-1, 5.25%, 3/01/22 $ 7,475,000 $ 8,337,615 Vario u s Capital Projects, Series G, S u b Series G-1, 5.25%, 10/01/18 5,605,000 6,567,939 Vario u s Capital Projects, Series G, S u b Series G-1, 5.00%, 10/01/20 6,405,000 7,281,140 Vario u s Capital Projects, Series G, S u b Series G-1, 5.125%, 10/01/22 14,555,000 16,344,392 Califor n ia State U n iversity Reve nu e, Systemwide, Ref un di n g, Series A, 5.00%, 11/01/25 10,000,000 11,148,200 Series A, 5.00%, 11/01/26 11,000,000 12,242,230 Califor n ia Statewide CDA Reve nu e, CHF -Irvi n e LLC, UCI East Camp u s Apartme n ts, Phase II, 6.00%, 5/15/23 10,000,000 10,672,600 E n loe Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.50%, 8/15/23 3,000,000 3,320,460 Lodi Memorial Hospital, Series A, Califor n ia Mortgage I n s u red, 5.00%, 12/01/22 8,000,000 8,439,920 Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 5.50%, 8/01/18 2,905,000 3,267,021 Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 5.50%, 2/01/19 3,035,000 3,451,979 Methodist Hospital of So u ther n Califor n ia Project, FHA I n s u red, 5.50%, 8/01/19 3,075,000 3,513,956 Poway RFH Ho u si n g, Series A, Califor n ia Mortgage I n s u red, 5.00%, 11/15/28 500,000 506,965 Redwoods Project, Ref un di n g, Califor n ia Mortgage I n s u red, 5.00%, 11/15/28 1,000,000 1,041,020 S u tter Health, Series A, 5.00%, 8/15/24 2,000,000 2,194,740 S u tter Health, Series A, 5.00%, 8/15/25 4,715,000 5,087,391 S u tter Health, Series A, 5.00%, 8/15/27 7,005,000 7,354,409 Temporary 40, America n Baptist Homes of the West, Series B, S u b Series B-3, 2.10%, 10/01/19 1,000,000 966,740 Temporary 55, America n Baptist Homes of the West, Series B, S u b Series B-2, 2.40%, 10/01/20 1,000,000 949,510 Temporary 70, America n Baptist Homes of the West, Series B, S u b Series B-1, 2.75%, 10/01/21 3,000,000 2,848,560 Viewpoi n t School, ACA I n s u red, Pre-Ref un ded, 4.50%, 10/01/17 460,000 474,435 Viewpoi n t School, ACA I n s u red, Pre-Ref un ded, 4.75%, 10/01/18 480,000 495,946 Califor n ia Statewide CDA, MFHR, 740 S. Olive Street Apartme n ts, Series L, GNMA Sec u red, 4.25%, 7/20/24 3,540,000 3,437,942 Carso n RDA, Tax Allocatio n Ho u si n g, Series A, 5.00%, 10/01/22 1,975,000 1,991,709 10/01/23 2,135,000 2,146,956 10/01/24 2,245,000 2,247,380 10/01/25 1,700,000 1,689,443 Castaic Lake Water Age n cy Reve nu e COP, Water System Improveme n t Project, Capital Appreciatio n , AMBAC I n s u red, zero cp n ., 8/01/22 10,445,000 7,445,196 Cathedral City 1915 Act Special Assessme n t, Limited Obligatio n , Cove ID No. 04-02, 5.00%, 9/02/24 970,000 965,975 Chabot-Las Positas Comm un ity College District GO, Alameda a n d Co n tra Costa Co un ties, Ref un di n g, 5.00%, 8/01/24 6,715,000 7,622,129 Clovis USD, GO, Capital Appreciatio n , Electio n of 2004, Series A, NATL RE, FGIC I n s u red, zero cp n ., 8/01/17 5,235,000 4,927,339 Clovis Wastewater Reve nu e, Ref un di n g, B u ild America M u t u al Ass u ra n ce, 5.00%, 8/01/28 1,200,000 1,270,128 Clovis Water Reve nu e, Ref un di n g, B u ild America M u t u al Ass u ra n ce, 5.00%, 3/01/26 2,620,000 2,835,731 3/01/27 1,000,000 1,071,210 Compto n CRDA Tax Allocatio n , Redevelopme n t Project, seco n d lie n , Series A, 5.00%, 8/01/25 8,275,000 8,041,148 Semiannual Report | 45 Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Co n ejo Valley USD, GO, Electio n of 1998, Series C, AGMC I n s u red, zero cp n ., 8/01/17 $ 2,500,000 $ 2,356,425 Series D, NATL RE, FGIC I n s u red, Pre-Ref un ded, 4.50%, 8/01/19 4,000,000 4,098,320 Coro n a-Norco USD, COP, Series A, AGMC I n s u red, 5.00%, 4/15/19 1,310,000 1,458,528 COP, Series A, AGMC I n s u red, 5.00%, 4/15/22 1,465,000 1,562,247 GO, Capital Appreciatio n , Electio n of 2006, Series E, zero cp n . to 7/31/21, 5.30% thereafter, 8/01/25 4,645,000 3,374,221 PFA Special Tax Reve nu e, se n ior lie n , Ref un di n g, Series A, 5.00%, 9/01/24 1,565,000 1,653,250 PFA Special Tax Reve nu e, se n ior lie n , Ref un di n g, Series A, 5.00%, 9/01/25 1,000,000 1,049,130 C u perti n o USD, GO, Sa n ta Clara Co un ty, Ref un di n g, 5.00%, 8/01/22 1,690,000 1,931,552 Desert Sa n ds USD, COP, Fi n a n ci n g Project, AGMC I n s u red, 5.00%, 3/01/19 2,090,000 2,275,007 GO, Electio n of 2001, 5.25%, 8/01/21 2,015,000 2,284,970 East Side UHSD Sa n ta Clara Co un ty GO, Ref un di n g, AGMC I n s u red, 5.00%, 8/01/20 2,800,000 3,211,124 8/01/21 2,140,000 2,419,634 8/01/22 3,090,000 3,438,799 Ede n Tow n ship Healthcare District COP, 5.00%, 6/01/18 1,505,000 1,609,643 Fairfax School District GO, Electio n of 2000, Series A, NATL RE, FGIC I n s u red, 5.00%, 11/01/17 470,000 474,766 Folsom PFA Special Tax Reve nu e, CFD No. 7, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 9/01/23 1,005,000 1,007,472 CFD No. 7, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 9/01/24 1,055,000 1,054,072 Ref un di n g, Series A, 5.00%, 9/01/19 1,000,000 1,058,910 Ref un di n g, Series A, 5.00%, 9/01/20 1,270,000 1,335,138 Ref un di n g, Series A, 5.00%, 9/01/21 1,335,000 1,384,582 Ref un di n g, Series A, 5.00%, 9/01/22 1,400,000 1,436,540 Foothill/Easter n Tra n sportatio n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Pre-Ref un ded, zero cp n ., 1/15/22 30,345,000 18,956,521 Capital Appreciatio n , Pre-Ref un ded, 5.875%, 1/15/26 1,765,000 1,789,657 NATL I n s u red, Pre-Ref un ded, 5.00%, 1/15/16 1,000,000 1,003,400 a Ref un di n g, Series A, AGM I n s u red, zero cp n . to 1/14/24, 5.30% thereafter, 1/15/29 15,000,000 8,828,700 a Ref un di n g, Series A, zero cp n . to 1/14/24, 5.70% thereafter, 1/15/25 2,500,000 1,424,650 a Ref un di n g, Series A, zero cp n . to 1/15/24, 5.80% thereafter, 1/15/26 3,760,000 2,122,106 a Ref un di n g, Series A, zero cp n . to 1/15/24, 5.90% thereafter, 1/15/27 6,395,000 3,574,549 F u llertho n School District Fi n a n ci n g A u thority Special Tax Reve nu e, se n ior lie n , Ref un di n g, Series A, AGMC I n s u red, 5.00%, 9/01/27 1,000,000 1,035,570 9/01/28 1,040,000 1,065,553 Imperial Comm un ity College District GO, Ref un di n g, AGMC I n s u red, 5.00%, 8/01/21 1,010,000 1,143,068 8/01/22 1,170,000 1,320,310 8/01/23 1,350,000 1,501,011 Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , Reassessme n t District No. 11-1, 5.00%, 9/02/26 500,000 515,260 Irvi n e USD Fi n a n ci n g A u thority Special Tax, Series A, 4.70%, 9/01/15 1,040,000 1,068,600 4.80%, 9/01/17 1,325,000 1,361,782 46 | Semiannual Report Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Irvi n e USD Fi n a n ci n g A u thority Special Tax, Series A, (co n ti nu ed) 4.875%, 9/01/18 $ 1,490,000 $ 1,528,844 5.00%, 9/01/20 1,095,000 1,115,608 J u r u pa PFA Special Tax Reve nu e, Series A, AGMC I n s u red, 5.00%, 9/01/30 2,750,000 2,783,440 9/01/33 5,000,000 5,011,050 La n caster RDA Tax Allocatio n , Combi n ed Redevelopme n t Project Areas, 6.00%, 8/01/24 1,300,000 1,362,465 Lee Lake PFAR, Special Tax, j un ior lie n , Ref un di n g, Series B, 5.00%, 9/01/27 1,795,000 1,743,017 5.25%, 9/01/29 1,035,000 1,011,185 Loma Li n da Hospital Reve nu e, Loma Li n da U n iversity Medical Ce n ter, Series A, 5.00%, 12/01/19 5,000,000 5,076,800 Lo n g Beach Bo n d Fi n a n ce A u thority Nat u ral Gas P u rchase Reve nu e, Series A, 5.00%, 11/15/17 3,950,000 4,336,902 Los A n geles Co n ve n tio n a n d Exhibitio n Ce n ter A u thority Lease Reve nu e, Ref un di n g, Series A, 5.00%, 8/15/20 20,000,000 22,172,400 Los A n geles Co un ty MTA Sales Tax Reve nu e, Propositio n C, Ref un di n g, Series B, 5.00%, 7/01/23 5,000,000 5,817,500 Se n ior, Ref un di n g, Series A, 5.25%, 7/01/23 15,000,000 17,290,800 Los A n geles Co un ty Sa n itatio n Districts Fi n a n ci n g A u thority Reve nu e, Capital Projects, Ref un di n g, Series A, 5.00%, 10/01/22 2,750,000 3,190,908 Los A n geles Departme n t of Water a n d Power Reve nu e, Power System, Ref un di n g, Series A, 5.00%, 7/01/25 5,135,000 5,843,271 Los A n geles GO, J u dgeme n t Obligatio n , Series A, 5.00%, 6/01/18 5,650,000 6,419,586 Los A n geles USD, COP, 5.00%, 12/01/20 3,830,000 4,378,686 GO, Electio n of 2004, Series F, FGIC I n s u red, 5.00%, 7/01/21 5,975,000 6,573,217 GO, Ref un di n g, Series A-1, 5.00%, 7/01/23 13,335,000 15,693,028 GO, Ref un di n g, Series A-1, FGIC I n s u red, 5.00%, 7/01/25 6,265,000 6,534,708 GO, Ref un di n g, Series A-2, 5.00%, 7/01/21 5,000,000 5,898,100 GO, Ref un di n g, Series A-2, FGIC I n s u red, 5.00%, 7/01/22 5,000,000 5,091,150 GO, Series D, 5.00%, 7/01/27 3,410,000 3,740,429 GO, Series I, 5.00%, 7/01/18 5,000,000 5,840,850 Los A n geles Wastewater System Reve nu e, S u bordi n ate, Ref un di n g, Series A, 5.00%, 6/01/27 9,145,000 10,173,721 Series B, 5.00%, 6/01/28 11,700,000 12,897,144 Ma n teca USD Special Tax, CFD No. 1989-2, Series B, AGMC I n s u red, 5.00%, 9/01/22 1,000,000 1,093,140 9/01/26 1,280,000 1,330,611 Mari n a Joi n t Powers Fi n a n ci n g A u thority MFHR, Abrams B Apartme n ts Fi n a n ci n g, Ma n datory P u t 11/15/16, FNMA I n s u red, 3.90%, 11/15/36 3,440,000 3,581,831 3.95%, 11/15/36 1,280,000 1,334,822 Marti n ez USD, GO, Electio n of 2010, Capital Appreciatio n , zero cp n . to 8/01/14, 5.375% thereafter, 8/01/26 5,000,000 5,196,050 Metropolita n Water District of So u ther n Califor n ia Waterworks Reve nu e, Ref un di n g, Series C, 5.00%, 10/01/26 8,010,000 9,008,286 Semiannual Report | 47 Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Mo n tebello USD, GO, Capital Appreciatio n , NATL RE, FGIC I n s u red, zero cp n ., 8/01/18 $ 1,455,000 $ 1,249,714 8/01/19 1,480,000 1,201,671 More n o Valley USD, GO, Capital Appreciatio n , Ref un di n g, NATL I n s u red, zero cp n ., 8/01/24 7,500,000 4,466,700 Electio n of 2004, Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/17 2,000,000 2,054,840 Electio n of 2004, Series A, AGMC I n s u red, Pre-Ref un ded, 5.00%, 8/01/18 2,300,000 2,363,066 Mo un t Diablo USD, GO, Co n tra Costa Co un ty, Electio n of 2002, Ref un di n g, Series B-2, 5.00%, 7/01/27 3,200,000 3,483,808 Mo un t Sa n A n to n io Comm un ity College District GO, Los A n geles Co un ty, Electio n of 2008, Series A, zero cp n . to 8/1/23, 5.875% thereafter, 8/01/28 6,000,000 3,983,880 M u rrieta PFA Special Tax Reve nu e, Ref un di n g, 5.00%, 9/01/20 1,225,000 1,317,353 9/01/22 1,495,000 1,612,432 9/01/24 1,810,000 1,911,360 9/01/25 1,000,000 1,042,000 New Have n USD, GO, Capital Appreciatio n , Ref un di n g, AGMC I n s u red, zero cp n ., 8/01/22 11,750,000 8,379,630 8/01/23 3,200,000 2,155,168 Norther n Califor n ia Power Age n cy Reve nu e, Geothermal Project No. 3, Series A, 5.00%, 7/01/23 2,000,000 2,206,260 5.25%, 7/01/24 2,000,000 2,211,140 Oakla n d USD Alameda Co un ty GO, Electio n of 2006, Series A, 6.50%, 8/01/23 2,200,000 2,490,048 Ora n ge Co un ty CFD No. 2002-1 Special Tax, Ladera Ra n ch, Series A, 4.60%, 8/15/14 1,000,000 1,001,800 4.75%, 8/15/15 1,000,000 1,001,740 4.90%, 8/15/16 1,285,000 1,287,056 Ora n ge Co un ty CFD No. 2003-1 Special Tax, Ladera Ra n ch, Series A, 4.90%, 8/15/17 1,000,000 1,001,500 5.10%, 8/15/18 1,000,000 1,001,520 Ora n ge Co un ty CFD No. 2004-1 Special Tax, Ladera Ra n ch, Series A, 4.70%, 8/15/18 1,765,000 1,767,524 4.80%, 8/15/19 1,945,000 1,947,879 4.85%, 8/15/20 2,000,000 2,002,660 Ox n ard Fi n a n ci n g A u thority Local Obligatio n Special Assessme n t, se n ior lie n , Special District Bo n d Refi n a n ci n gs, Ref un di n g, Series A, 5.00%, 9/02/26 1,045,000 1,100,437 Palm Desert Fi n a n ci n g A u thority Tax Allocatio n Reve nu e, Project Area No. 1, As Ame n ded, Series A, NATL I n s u red, 5.00%, 4/01/23 7,690,000 7,827,728 Palo Alto 1915 Act Special Assessme n t, Ref un di n g a n d Improveme n t, Limited Obligatio n , U n iversity Ave nu e Area Off-Street Parki n g AD, 5.00%, 9/02/28 1,000,000 1,047,140 9/02/29 1,280,000 1,335,654 Palo Verde Comm un ity College District COP, AMBAC I n s u red, 5.00%, 1/01/22 1,015,000 1,042,263 1/01/23 1,065,000 1,088,121 1/01/24 1,070,000 1,090,491 Perris UHSD Fi n a n ci n g A u thority Special Tax, 5.25%, 9/01/25 1,005,000 1,022,025 5.50%, 9/01/27 1,270,000 1,291,298 5.625%, 9/01/29 1,375,000 1,392,353 48 | Semiannual Report Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Pomo n a RDA Tax Allocatio n , Mo un tai n Meadows Redevelopme n t Project, Ref un di n g, Series X, 5.35%, 12/01/16 $ 1,000,000 $ 1,050,890 Ra n cho Mirage Joi n t Powers Fi n a n ci n g A u thority Reve nu e, Eise n hower Medical Ce n ter, Series A, 5.00%, 7/01/16 1,420,000 1,519,244 7/01/21 1,695,000 1,747,409 Redla n ds USD, GO, Electio n of 2002, AGMC I n s u red, 5.00%, 7/01/19 1,000,000 1,002,210 Richmo n d Joi n t Powers Fi n a n ci n g A u thority Lease Reve nu e, Civic Ce n ter Project, Ref un di n g, Ass u red G u ara n ty, 5.00%, 8/01/19 2,010,000 2,189,975 8/01/20 2,315,000 2,450,821 8/01/21 2,050,000 2,138,909 Riverside Co un ty COP, Capital Improveme n t, Family Law, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 5.00%, 11/01/18 1,540,000 1,626,640 Riverside Co un ty RDA Tax Allocatio n , Desert Comm un ities Redevelopme n t Project Area, seco n d lie n , Series D, 6.50%, 12/01/21 1,045,000 1,129,948 Desert Comm un ities Redevelopme n t Project Area, seco n d lie n , Series D, 6.75%, 12/01/26 1,025,000 1,103,433 J u r u pa Valley Redevelopme n t Project Area, Series B, 6.50%, 10/01/25 1,225,000 1,304,392 Riverside Co un ty Tra n sportatio n Commissio n Sales Tax Reve nu e, Limited Tax, Ref un di n g, Series A, 5.25%, 6/01/25 3,500,000 4,087,825 6/01/27 4,000,000 4,570,400 Sacrame n to City Fi n a n ci n g A u thority Special Tax Reve nu e, Westlake a n d Rege n cy Park, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 9/01/21 1,305,000 1,428,035 Sacrame n to Co un ty COP, Ref un di n g, 5.375%, 2/01/23 3,400,000 3,587,748 5.50%, 2/01/25 3,770,000 3,988,660 Sacrame n to Co un ty Special Tax, CFD No. 1, Improveme n t Area No. 1, Lag un a Creek Ra n ch/Elliott Ra n ch, Ref un di n g, 5.00%, 9/01/20 1,510,000 1,600,072 Sacrame n to MUD Electric Reve nu e, Ref un di n g, Series X, 5.00%, 8/15/25 10,000,000 11,043,200 Sa n Ber n ardi n o Co un ty COP, Arrowhead Project, Ref un di n g, Series A, 5.25%, 8/01/26 15,000,000 15,683,550 Sa n Diego P u blic Facilities Fi n a n ci n g A u thority Lease Reve nu e, Master Ref un di n g Project, Series A, 5.00%, 9/01/26 8,000,000 8,472,400 Sa n Diego RDA Tax Allocatio n Reve nu e, Naval Trai n i n g Ce n ter, Series A, 5.00%, 9/01/25 1,000,000 1,003,860 Sa n Fra n cisco BART District GO, Electio n of 2004, Series C, 5.00%, 8/01/27 2,640,000 2,998,934 8/01/28 3,500,000 3,933,125 Sa n Fra n cisco City a n d Co un ty Airport Commissio n I n ter n atio n al Airport Reve nu e, Iss u e 34D, Ref un di n g, Seco n d Series, 5.25%, 5/01/26 5,425,000 5,881,459 Ref un di n g, Seco n d Series G, 5.00%, 5/01/23 4,970,000 5,570,078 Sa n Fra n cisco City a n d Co un ty COP, M u ltiple Capital Improveme n t Projects, Series A, 5.00%, 4/01/24 8,400,000 9,191,028 Sa n Fra n cisco City a n d Co un ty GO, Clea n a n d Safe Neighborhood Parks, Series B, 4.75%, 6/15/19 2,610,000 3,035,952 Sa n Fra n cisco City a n d Co un ty RDA Hotel Occ u pa n cy Reve nu e, Ref un di n g, AGMC I n s u red, 5.00%, 6/01/24 10,275,000 10,806,320 Semiannual Report | 49 Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Sa n Fra n cisco City a n d Co un ty Redevelopme n t Fi n a n ci n g A u thority Tax Allocatio n , Missio n Bay North Redevelopme n t, Series C, 5.875%, 8/01/25 $ 1,000,000 $ 1,095,360 Missio n Bay So u th Redevelopme n t, Series D, 5.50%, 8/01/19 1,030,000 1,153,075 Missio n Bay So u th Redevelopme n t, Series D, 6.25%, 8/01/21 1,000,000 1,138,580 Missio n Bay So u th Redevelopme n t, Series D, 6.25%, 8/01/23 1,000,000 1,121,370 Missio n Bay So u th Redevelopme n t, Series D, 6.00%, 8/01/25 1,465,000 1,594,696 Missio n Bay So u th Redevelopme n t, Series D, 6.125%, 8/01/26 1,550,000 1,676,775 Sa n Fra n cisco Redevelopme n t Projects, Series B, 6.125%, 8/01/26 1,000,000 1,108,920 Sa n Joaq u i n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, 5.60%, 1/15/16 3,000,000 3,063,810 NATL I n s u red, zero cp n ., 1/15/26 19,000,000 9,181,750 Sa n Jose RDA Tax Allocatio n , Merged Area Redevelopme n t Project, Ref un di n g, Series D, AMBAC I n s u red, 5.00%, 8/01/23 13,000,000 13,280,540 Series B, XLCA I n s u red, 5.00%, 8/01/26 8,000,000 7,810,160 Sa n L u is a n d Delta-Me n dota Water A u thority Reve nu e, DHCCP Developme n t Project, Ref un di n g, Series A, 5.00%, 3/01/29 1,000,000 1,057,100 Sa n ger USD, GO, Electio n of 2006, Series A, AGMC I n s u red, 5.00%, 8/01/19 1,325,000 1,427,515 8/01/20 1,510,000 1,619,354 Sa n ta A n a Comm un ity RDA Tax Allocatio n , Merged Project Area, Ref un di n g, Series A, 6.00%, 9/01/22 5,000,000 5,609,800 Sa n ta A n a USD, GO, Electio n of 1999, Series B, NATL RE, FGIC I n s u red, zero cp n ., 8/01/14 3,125,000 3,105,063 Electio n of 2008, Series A, 5.25%, 8/01/25 2,000,000 2,200,080 Sa n ta Margarita Water District Special Tax, CFD No. 99-1, Ref un di n g, Series A, 5.00%, 9/01/25 1,000,000 1,030,740 5.00%, 9/01/26 1,000,000 1,030,630 5.00%, 9/01/27 1,000,000 1,022,260 5.125%, 9/01/28 1,060,000 1,077,702 5.25%, 9/01/29 1,000,000 1,011,480 So n oma-Mari n Area Rail Tra n sit District Meas u re Q Sales Tax Reve nu e, Series A, 5.00%, 3/01/25 13,410,000 15,078,338 3/01/27 11,945,000 13,055,168 So u th Bayside Waste Ma n ageme n t A u thority Solid Waste E n terprise Reve nu e, Shoreway E n viro n me n tal Ce n ter, Series A, 5.25%, 9/01/24 3,500,000 3,576,930 So u th Gate PFA Tax Allocatio n Reve nu e, So u th Gate Redevelopme n t Project No. 1, XLCA I n s u red, 5.00%, 9/01/16 735,000 746,422 So u ther n Califor n ia P u blic Power A u thority Gas Project Reve nu e, Project No. 1, Series A, 5.25%, 11/01/19 2,500,000 2,758,875 So u ther n Califor n ia P u blic Power A u thority Reve nu e, Ca n yo n Power Project, Ref un di n g, Series A, 5.00%, 7/01/19 1,500,000 1,765,110 T u lare Co un ty Board of Ed u catio n COP, Capital Improveme n t Projects, B u ild America M u t u al Ass u ra n ce, 5.00%, 5/01/28 1,040,000 1,057,753 T u ol u m n e Wi n d Project A u thority Reve nu e, T u ol u m n e Co. Project, Series A, 5.25%, 1/01/24 5,000,000 5,551,600 T u sti n CRDA Tax Allocatio n , Ho u si n g, AGMC I n s u red, 5.00%, 9/01/24 1,000,000 1,032,480 9/01/25 1,000,000 1,028,990 50 | Semiannual Report Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) U n iversity of Califor n ia Reve nu es, Ge n eral, Ref un di n g, Series S, 5.00%, 5/15/19 $ 8,145,000 $ 9,415,783 Series U, 5.00%, 5/15/19 4,060,000 4,795,794 Washi n gto n Tow n ship Health Care District Reve nu e, Series A, 5.00%, 7/01/25 3,035,000 3,112,666 West Ker n Comm un ity College District COP, AMBAC I n s u red, 5.00%, 11/01/20 1,015,000 1,050,484 5.00%, 11/01/21 1,065,000 1,076,736 5.00%, 11/01/22 1,115,000 1,118,713 5.125%, 11/01/23 1,170,000 1,173,136 5.125%, 11/01/24 1,230,000 1,229,397 Whittier UHSD, GO, Capital Appreciatio n , Ref un di n g, zero cp n ., 8/01/24 7,755,000 4,696,040 8/01/26 10,045,000 5,344,141 Yorba Li n da RDA Tax Allocatio n , s u b. lie n , Redevelopme n t Project, Series A, 6.00%, 9/01/26 1,435,000 1,597,499 Y u caipa Valley Water District Water System Reve nu e COP, Series A, NATL I n s u red, 5.00%, 9/01/15 1,080,000 1,102,583 5.25%, 9/01/20 1,325,000 1,338,913 1,090,280,348 U.S. Territories 4.3% Guam 0.6% G u am Gover n me n t Limited Obligatio n Reve nu e, Sectio n 30, Series A, 5.25%, 12/01/17 2,305,000 2,466,511 G u am Power A u thority Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 10/01/21 2,000,000 2,234,720 10/01/22 2,000,000 2,211,340 6,912,571 Puerto Rico 3.7% P u erto Rico Commo n wealth GO, P u blic Improveme n t, AGMC I n s u red, 5.25%, 7/01/16 2,500,000 2,543,775 P u erto Rico Electric Power A u thority Power Reve nu e, Ref un di n g, Series UU, AGMC I n s u red, 5.00%, 7/01/23 5,000,000 4,683,500 Series RR, NATL RE, FGIC I n s u red, 5.00%, 7/01/21 5,000,000 4,449,000 Series WW, 5.375%, 7/01/23 5,000,000 3,653,200 P u erto Rico I n frastr u ct u re Fi n a n ci n g A u thority Reve nu e, Ports A u thority Project, Series B, 5.25%, 12/15/26 5,000,000 3,435,800 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series M-3, NATL I n s u red, 6.00%, 7/01/23 11,645,000 10,916,023 P u erto Rico P u blic Fi n a n ce Corp. Reve nu e, Commo n wealth Appropriatio n , Ref un di n g, Series B, 6.00%, 8/01/24 8,000,000 6,077,840 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, first s u bordi n ate, Series A, 5.00%, 8/01/24 10,000,000 8,649,900 44,409,038 Total U.S. Territories 51,321,609 Total Municipal Bonds before Short Term Investments (Cost $1,111,182,797) 1,141,601,957 Semiannual Report | 51 Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Intermediate-Term Tax-Free Income Fund Principal Amount Value Short Term Investments 2.4% Municipal Bonds 2.4% California 2.4% b Califor n ia PCFA, PCR, Pacific Gas a n d Electric Co., Ref un di n g, Series C, Daily VRDN a n d P u t, 0.02%, 11/01/26 $ 1,950,000 $ 1,950,000 b Califor n ia State GO, Series A, S u b Series A-2, Daily VRDN a n d P u t, 0.02%, 5/01/33 7,600,000 7,600,000 Series A-1, Daily VRDN a n d P u t, 0.01%, 5/01/33 13,400,000 13,400,000 b Metropolita n Water District of So u ther n Califor n ia Water Reve nu e, Ref un di n g, Series B-3, Daily VRDN a n d P u t, 0.01%, 7/01/35 6,000,000 6,000,000 Total Short Term Investments (Cost $28,950,000) 28,950,000 Total Investments (Cost $1,140,132,797) 97.8% 1,170,551,957 Other Assets, less Liabilities 2.2% 26,921,249 Net Assets 100.0% $ 1,197,473,206 See Abbreviations on page 72. a All of the securities purchased on a when-issued basis. See Note 1(b). b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 52 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin California Tax-Free Trust Financial Highlights Franklin California Tax-Exempt Money Fund Six Months Ended December 31, 2013 Year Ended June 30, Class A (unaudited) Per share operating performance (for a share o u tsta n di n g thro u gho u t the period) Net asset val u e, begi nn i n g of period $ I n come from i n vestme n t operatio n s: Net i n vestme n t i n come (loss)     () a Net realized a n d un realized gai n s (losses)  () a     Total from i n vestme n t operatio n s  () a   () a Less distrib u tio n s from n et i n vestme n t i n come      ) Net asset val u e, e n d of period $ Total ret u r n b % % % % % % Ratios to average net assets c Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % Net i n vestme n t i n come (loss) % % % % ()% d % Supplemental data Net assets, e n d of period (000s) $ a Amount rounds to less than $0.001 per share. b Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. c Ratios are annualized for periods less than one year. d Rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 53 Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) Franklin California Tax-Exempt Money Fund Principal Amount Value Municipal Bonds 97.4% California 97.4% a Califor n ia Ed u catio n al Facilities A u thority Reve nu e, Sta n ford U n iversity, Ref un di n g, Series L-2, Weekly VRDN a n d P u t, 0.03%, 10/01/14 $ 5,800,000 $ 5,800,000 Sta n ford U n iversity, Ref un di n g, Series L-3, Weekly VRDN a n d P u t, 0.03%, 10/01/15 7,490,000 7,490,000 Sta n ford U n iversity, Ref un di n g, Series L-5, Weekly VRDN a n d P u t, 0.03%, 10/01/17 7,000,000 7,000,000 Vario u s, Califor n ia I n stit u te of Tech n ology, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.03%, 10/01/36 1,100,000 1,100,000 Vario u s, Califor n ia I n stit u te of Tech n ology, Series B, Weekly VRDN a n d P u t, 0.05%, 10/01/36 21,850,000 21,850,000 Vario u s, Sta n ford U n iversity, Ref un di n g, Series L, Weekly VRDN a n d P u t, 0.03%, 10/01/22 3,300,000 3,300,000 a Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Sisters Charity Health System, Ref un di n g, Weekly VRDN a n d P u t, 0.04%, 12/01/17 12,200,000 12,200,000 a Califor n ia HFAR, MFH III, Ref un di n g, Series F, Weekly VRDN a n d P u t, 0.03%, 2/01/32 6,125,000 6,125,000 a Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, America n Natio n al Red Cross, Ref un di n g, Weekly VRDN a n d P u t, 0.03%, 9/01/34 4,500,000 4,500,000 Los A n geles Special Project, Series A, Weekly VRDN a n d P u t, 0.06%, 7/01/33 6,200,000 6,200,000 a Califor n ia PCFA, PCR, Exxo n Mobil Project, Ref un di n g, Series 2000, Daily VRDN a n d P u t, 0.01%, 4/01/17 16,300,000 16,300,000 Pacific Gas a n d Electric Co., Ref un di n g, Series C, Daily VRDN a n d P u t, 0.02%, 11/01/26 16,900,000 16,900,000 Pacific Gas a n d Electric Co., Ref un di n g, Series F, Daily VRDN a n d P u t, 0.01%, 11/01/26 9,000,000 9,000,000 Califor n ia State Departme n t of Water Reso u rces Water System Reve nu e, 0.08%, 1/30/14 8,943,000 8,943,000 a Califor n ia State Eco n omic Recovery GO, Series C-4, Daily VRDN a n d P u t, 0.01%, 7/01/23 25,695,000 25,695,000 a Califor n ia State GO, Ki n dergarte n , Ref un di n g, Series A3, Daily VRDN a n d P u t, 0.01%, 5/01/34 6,100,000 6,100,000 Series A, S u b Series A-2, Daily VRDN a n d P u t, 0.02%, 5/01/33 18,425,000 18,425,000 Series A-1, Daily VRDN a n d P u t, 0.01%, 5/01/33 14,200,000 14,200,000 Vario u s P u rpose, Ref un di n g, Series A, S u b Series A1-2, Weekly VRDN a n d P u t, 0.03%, 5/01/40 9,800,000 9,800,000 a Califor n ia State Health Facilities Fi n a n ci n g A u thority Reve nu e, Childre n ’s Hospital of Ora n ge Co un ty, Series D, Weekly VRDN a n d P u t, 0.05%, 11/01/34 5,900,000 5,900,000 Health Facility, Catholic Healthcare West, Series B, Weekly VRDN a n d P u t, 0.04%, 3/01/47 11,725,000 11,725,000 Health Facility, Catholic Healthcare West, Series C, Weekly VRDN a n d P u t, 0.03%, 3/01/47 13,400,000 13,400,000 St. Joseph Health System, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.02%, 7/01/41 22,300,000 22,300,000 a Califor n ia State HFAR, MF, Mo n tecito Village, Series B, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.05%, 4/01/43 6,325,000 6,325,000 a Califor n ia State M un icipal Fi n a n ce A u thority Reve nu e, Chevro n USA I n c. Project, Recovery Zo n e Bo n ds, Series A, Daily VRDN a n d P u t, 0.01%, 11/01/35 5,300,000 5,300,000 Series B, Daily VRDN a n d P u t, 0.01%, 11/01/35 20,700,000 20,700,000 Califor n ia State RAN, Series A-1, 2.00%, 5/28/14 7,000,000 7,050,380 a Califor n ia Statewide CDA Reve nu e, Joh n M u ir Health, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.01%, 8/15/36 9,550,000 9,550,000 Joh n M u ir Health, Ref un di n g, Series C, Daily VRDN a n d P u t, 0.02%, 8/15/27 2,325,000 2,325,000 Livermore Valley Performi n g Arts Ce n ter Project, Weekly VRDN a n d P u t, 0.04%, 12/01/36 10,930,000 10,930,000 a Calleg u as-Las Virge n es PFAR, M un icipal Water District Project, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.03%, 7/01/37 14,825,000 14,825,000 54 | Semiannual Report Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Tax-Exempt Money Fund Principal Amount Value Municipal Bonds (continued) California (continued) a East Bay MUD Water System Reve nu e, Ref un di n g, Series A-1, Weekly VRDN a n d P u t, 0.03%, 6/01/38 $ 16,410,000 $ 16,410,000 a Elsi n ore Valley M un icipal Water District COP, Ref un di n g, Series B, Weekly VRDN a n d P u t, 0.08%, 7/01/35 8,000,000 8,000,000 a Hillsboro u gh COP, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.11%, 6/01/30 1,700,000 1,700,000 a Irvi n e 1915 Act Special Assessme n t, Limited Obligatio n , AD No. 94-13, Daily VRDN a n d P u t, 0.02%, 9/02/22 1,819,000 1,819,000 Limited Obligatio n , AD No. 97-16, Daily VRDN a n d P u t, 0.02%, 9/02/22 4,800,000 4,800,000 Limited Obligatio n Improveme n t, AD No. 03-19, Series B, Daily VRDN a n d P u t, 0.02%, 9/02/29 4,200,000 4,200,000 Limited Obligatio n Improveme n t, AD No. 94-15, Ref un di n g, Daily VRDN a n d P u t, 0.02%, 9/02/20 1,345,000 1,345,000 Limited Obligatio n Improveme n t, AD No. 97-17, Daily VRDN a n d P u t, 0.02%, 9/02/23 7,800,000 7,800,000 a Irvi n e Ra n ch Water District GO, ID, Co n solidated, Series B, Daily VRDN a n d P u t, 0.02%, 10/01/41 3,850,000 3,850,000 a Irvi n e Ra n ch Water District Special Assessme n t, Co n solidated, ID Nos. 105 230 a n d 250, Weekly VRDN a n d P u t, 0.02%, 8/01/16 2,100,000 2,100,000 Los A n geles Co un ty GO, TRAN, Series A, 2.00%, 2/28/14 5,500,000 5,515,950 a Los A n geles Co un ty Ho u si n g A u thority MFHR, Ca n yo n Co un try Villas Project, Series H, Weekly VRDN a n d P u t, 0.05%, 12/01/32 6,400,000 6,400,000 Malib u Meadows II Project, Ref un di n g, Series C, Weekly VRDN a n d P u t, 0.04%, 4/15/28 9,500,000 9,500,000 Malib u Meadows Project, Ref un di n g, Series B, FNMA I n s u red, Weekly VRDN a n d P u t, 0.04%, 4/15/28 9,425,000 9,425,000 a Los A n geles Co un ty MFMR, Ho u si n g, Vale n cia Ho u si n g Project, Series C, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.05%, 4/01/31 11,875,000 11,875,000 Series A, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.05%, 7/01/14 4,500,000 4,500,000 a Los A n geles Departme n t of Water a n d Power Reve nu e, Power System, Ref un di n g, Series A, S u b Series A-3, Weekly VRDN a n d P u t, 0.03%, 7/01/35 3,250,000 3,250,000 Power System, Ref un di n g, Series A, S u b Series A-6, Weekly VRDN a n d P u t, 0.04%, 7/01/35 6,100,000 6,100,000 Power System, Ref un di n g, Series B, S u b Series B-6, Daily VRDN a n d P u t, 0.01%, 7/01/34 7,500,000 7,500,000 Power System, Series B, S u b Series B-7, Weekly VRDN a n d P u t, 0.04%, 7/01/34 10,000,000 10,000,000 Water System, Ref un di n g, Series B, S u b Series B-4, Weekly VRDN a n d P u t, 0.04%, 7/01/35 12,350,000 12,350,000 Water System, Series B, S u b Series B-2, Daily VRDN a n d P u t, 0.02%, 7/01/35 13,700,000 13,700,000 a Metropolita n Water District of So u ther n Califor n ia Special Water Reve nu e, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.02%, 10/01/29 23,000,000 23,000,000 a Ocea n side MFHR, Shadow Way Apartme n ts Project, Weekly VRDN a n d P u t, 0.05%, 3/01/49 7,425,000 7,425,000 a Ora n ge Co un ty Apartme n t Developme n t Reve nu e, Park Ridge Villas, Iss u e 1, Ref un di n g, FNMA I n s u red, Weekly VRDN a n d P u t, 0.04%, 11/15/28 9,100,000 9,100,000 Trab u co Woods, Ref un di n g, Series J, FNMA I n s u red, Weekly VRDN a n d P u t, 0.04%, 11/15/28 2,670,000 2,670,000 a Ora n ge Co un ty Ho u si n g A u thority MF Apartme n t Developme n t Reve nu e, La n ter n Pi n es Project, Series CC, FNMA I n s u red, Weekly VRDN a n d P u t, 0.07%, 12/01/27 4,045,000 4,045,000 Semiannual Report | 55 Franklin California Tax-Free Trust Statement of Investments, December 31, 2013 (unaudited) (continued) Franklin California Tax-Exempt Money Fund Principal Amount Value Municipal Bonds (continued) California (continued) a Sacrame n to MUD Electric Reve nu e, s u b. bo n d, Ref un di n g, Series K, Weekly VRDN a n d P u t, 0.04%, 8/15/28 $ 11,500,000 $ 11,500,000 a Sa n Diego Co un ty COP, Sa n Diego Fo un datio n , Weekly VRDN a n d P u t, 0.06%, 8/01/36 4,120,000 4,120,000 a Sa n Diego Co un ty Regio n al Tra n sportatio n Commissio n Reve nu e, Limited Tax, Ref un di n g, Series D, Weekly VRDN a n d P u t, 0.04%, 4/01/38 24,135,000 24,135,000 a Sa n ta Clara Co un ty Fi n a n ci n g A u thority Lease Reve nu e, Valley Medical Ce n ter Facilities Replaceme n t Project, Series B, Weekly VRDN a n d P u t, 0.06%, 11/15/25 24,635,000 24,635,000 a Sa n ta Clara Co un ty MFHR, The Grove Garde n Apartme n ts, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.05%, 2/15/27 2,200,000 2,200,000 a Sa n ta Clara Valley Tra n sportatio n A u thority Sales Tax Reve nu e, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.03%, 6/01/26 13,970,000 13,970,000 Series C, Weekly VRDN a n d P u t, 0.05%, 6/01/26 6,080,000 6,080,000 a U n io n City MFR, Ho u si n g Missio n Sierra, Ref un di n g, Series A, FNMA I n s u red, Weekly VRDN a n d P u t, 0.04%, 7/15/29 9,400,000 9,400,000 a U n iversity of Califor n ia Reve nu es, Ge n eral, Ref un di n g, Series A, Weekly VRDN a n d P u t, 0.05%, 5/15/48 8,000,000 8,000,000 Ref un di n g, Series AL-3, Weekly VRDN a n d P u t, 0.06%, 5/15/48 8,000,000 8,000,000 Series AL-1, Weekly VRDN a n d P u t, 0.03%, 5/15/48 7,000,000 7,000,000 a Wal nu t Creek MFHR, Creekside Drive, FHLMC I n s u red, Weekly VRDN a n d P u t, 0.05%, 4/01/27 3,730,000 3,730,000 Total Investments (Cost $652,408,330) 97.4% 652,408,330 Other Assets, less Liabilities 2.6% 17,715,908 Net Assets 100.0% $ 670,124,238 See Abbreviations on page 72. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 56 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin California Tax-Free Trust Financial Statements Statements of Assets and Liabilities December 31, 2013 ( un a u dited) Franklin Franklin California Franklin California Intermediate-Term California Insured Tax-Free Tax-Free Tax-Exempt Income Fund Income Fund Money Fund Assets: I n vestme n ts i n sec u rities: Cost $ 1,729,036,192 $ 1,140,132,797 $ 652,408,330 Val u e $ 1,789,089,565 $ 1,170,551,957 $ 652,408,330 Cash 8,638,768 27,831,420 17,606,055 Receivables: I n vestme n t sec u rities sold 37,013,750 — — Capital shares sold 269,155 8,386,083 273,103 I n terest 27,489,123 14,880,381 124,674 Other assets 54 27 — Total assets 1,862,500,415 1,221,649,868 670,412,162 Liabilities: Payables: I n vestme n t sec u rities p u rchased 51,220,738 15,919,267 — Capital shares redeemed 5,290,559 6,421,627 235,266 Ma n ageme n t fees 696,571 468,833 — Distrib u tio n fees 464,961 347,471 — Tra n sfer age n t fees 135,161 142,624 24,289 Distrib u tio n s to shareholders 1,466,398 855,118 — Accr u ed expe n ses a n d other liabilities 82,981 21,722 28,369 Total liabilities 59,357,369 24,176,662 287,924 Net assets, at val u e $ 1,803,143,046 $ 1,197,473,206 $ 670,124,238 Net assets co n sist of: Paid-i n capital $ 1,782,172,158 $ 1,187,442,538 $ 670,128,603 U n distrib u ted n et i n vestme n t i n come 4,240,053 864,197 — Net un realized appreciatio n (depreciatio n ) 60,053,373 30,419,160 — Acc u m u lated n et realized gai n (loss) (43,322,538 ) (21,252,689 ) (4,365 ) Net assets, at val u e $ 1,803,143,046 $ 1,197,473,206 $ 670,124,238 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 57 Franklin California Tax-Free Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) December 31, 2013 ( un a u dited) Franklin Franklin California Franklin California Intermediate-Term California Insured Tax-Free Tax-Free Tax-Exempt Income Fund Income Fund Money Fund Class A: Net assets, at val u e $ 1,545,387,657 $ 791,886,846 $ 670,124,238 Shares o u tsta n di n g 127,831,852 68,263,134 670,090,001 Net asset val u e per share a $ 12.09 $ 11.60 $ 1.00 Maxim u m offeri n g price per share ( n et asset val u e per share ÷ 95.75%, 97.75% a n d 100%, respectively) $ 12.63 $ 11.87 $ 1.00 Class C: Net assets, at val u e $ 211,657,966 $ 200,696,041 Shares o u tsta n di n g 17,273,494 17,242,175 Net asset val u e a n d maxim u m offeri n g price per share a $ 12.25 $ 11.64 Advisor Class: Net assets, at val u e $ 46,097,423 $ 204,890,319 Shares o u tsta n di n g 3,806,950 17,625,886 Net asset val u e a n d maxim u m offeri n g price per share $ 12.11 $ 11.62 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 58 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin California Tax-Free Trust Financial Statements (continued) Statements of Operations for the six mo n ths e n ded December 31, 2013 ( un a u dited) Franklin Franklin California Franklin California Intermediate-Term California Insured Tax-Free Tax-Free Tax-Exempt Income Fund Income Fund Money Fund I n vestme n t i n come: I n terest $ 48,142,714 $ 23,672,054 $ 155,105 Expe n ses: Ma n ageme n t fees (Note 3a) 4,377,428 2,778,839 1,580,065 Distrib u tio n fees: (Note 3c) Class A 667,582 390,690 — Class C 759,173 644,420 — Tra n sfer age n t fees: (Note 3e) Class A 231,168 151,154 68,781 Class C 32,909 38,357 — Advisor Class 7,589 39,932 — C u stodia n fees 9,418 5,524 2,633 Reports to shareholders 35,757 23,693 12,230 Registratio n a n d fili n g fees 7,303 7,620 2,945 Professio n al fees 25,018 21,374 15,591 Tr u stees’ fees a n d expe n ses 26,306 13,484 6,480 Other 61,140 45,292 25,925 Total expe n ses 6,240,791 4,160,379 1,714,650 Expe n ses waived/paid by affiliates (Note 3f) — — (1,559,545 ) Net expe n ses 6,240,791 4,160,379 155,105 Net i n vestme n t i n come 41,901,923 19,511,675 — Realized a n d un realized gai n s (losses): Net realized gai n (loss) from i n vestme n ts (22,122,396 ) (8,750,935 ) — Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (22,250,034 ) (5,217,589 ) — Net realized a n d un realized gai n (loss) (44,372,430 ) (13,968,524 ) — Net i n crease (decrease) i n n et assets res u lti n g from operatio n s $ (2,470,507 ) $ 5,543,151 $ — Semiannual Report | The accompanying notes are an integral part of these financial statements. | 59 Franklin California Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin California Franklin California Insured Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Six Months Ended Six Months Ended December 31, 2013 Year Ended December 31, 2013 Year Ended (unaudited) June 30, 2013 (unaudited) June 30, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 41,901,923 $ 88,336,683 $ 19,511,675 $ 36,359,707 Net realized gai n (loss) from i n vestme n ts (22,122,396 ) (7,275,724 ) (8,750,935 ) (1,635,513 ) Net cha n ge i n un realized appreciatio n (depreciatio n ) o n i n vestme n ts (22,250,034 ) (61,604,593 ) (5,217,589 ) (32,803,614 ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s (2,470,507 ) 19,456,366 5,543,151 1,920,580 Distrib u tio n s to shareholders from: Net i n vestme n t i n come: Class A (34,270,518 ) (74,353,675 ) (12,678,165 ) (24,959,449 ) Class B — (18,360 ) — — Class C (4,168,368 ) (9,800,192 ) (2,672,507 ) (4,954,211 ) Advisor Class (1,149,285 ) (2,628,132 ) (3,435,144 ) (6,472,070 ) Total distrib u tio n s to shareholders (39,588,171 ) (86,800,359 ) (18,785,816 ) (36,385,730 ) Capital share tra n sactio n s: (Note 2) Class A (196,361,403 ) (50,723,423 ) 15,386,472 65,642,647 Class B — (1,557,987 ) — — Class C (52,165,525 ) (6,026,956 ) 5,637,031 29,358,001 Advisor Class (14,822,817 ) 7,359,125 (11,290,074 ) 64,721,662 Total capital share tra n sactio n s (263,349,745 ) (50,949,241 ) 9,733,429 159,722,310 Net i n crease (decrease) i n n et assets (305,408,423 ) (118,293,234 ) (3,509,236 ) 125,257,160 Net assets: Begi nn i n g of period 2,108,551,469 2,226,844,703 1,200,982,442 1,075,725,282 E n d of period $ 1,803,143,046 $ 2,108,551,469 $ 1,197,473,206 $ 1,200,982,442 U n distrib u ted n et i n vestme n t i n come i n cl u ded i n n et assets: E n d of period $ 4,240,053 $ 1,926,301 $ 864,197 $ 138,338 60 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin California Tax-Free Trust Financial Statements (continued) Statements of Changes in Net Assets (continued) Franklin California Tax-Exempt Money Fund Six Months Ended December 31, 2013 Year Ended (unaudited) June 30, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ — $ — Net realized gai n (loss) from i n vestme n ts — (1,819 ) Net i n crease (decrease) i n n et assets res u lti n g from operatio n s — (1,819 ) Capital share tra n sactio n s: (Note 2) 41,643,848 64,004,773 Net i n crease (decrease) i n n et assets 41,643,848 64,002,954 Net assets (there is n o un distrib u ted n et i n vestme n t i n come at begi nn i n g or e n d of period): Begi nn i n g of period 628,480,390 564,477,436 E n d of period $ 670,124,238 $ 628,480,390 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 61 Franklin California Tax-Free Trust Notes to Financial Statements (unaudited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin California Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of three funds (Funds). The classes of shares offered within each of the Funds are indicated below. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. Class A Class A, Class C & Advisor Class Fra n kli n Califor n ia Tax-Exempt Mo n ey F un d Fra n kli n Califor n ia I n s u red Tax-Free I n come F un d Fra n kli n Califor n ia I n termediate-Term Tax-Free I n come F un d The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities in the California Tax-Exempt Money Fund are valued at amortized cost, which approximates market value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. 62 | Semiannual Report Franklin California Tax-Free Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Securities Purchased on a When-Issued Basis Certain funds purchase securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the funds will generally purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of December 31, 2013, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. Semiannual Report | 63 Franklin California Tax-Free Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. 64 | Semiannual Report Franklin California Tax-Free Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) g. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At December 31, 2013, there were an unlimited number of shares authorized ($0.01 par value). Transactions in the Funds shares were as follows: Franklin California Franklin California Insured Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class A Shares: Six Mo n ths e n ded December 31, 2013 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) $ Year e n ded J un e 30, 2013 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) $ Class B Shares: Year e n ded J un e 30, 2013 a Shares sold $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Class C Shares: Six Mo n ths e n ded December 31, 2013 Shares sold $ $ Shares iss u ed i n rei n vestme n t of distrib u tio n s Shares redeemed ) Net i n crease (decrease) ) $ ) $ Semiannual Report | 65 Franklin California Tax-Free Trust Notes to Financial Statements (unaudited) (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin California Franklin California Insured Intermediate-Term Tax-Free Income Fund Tax-Free Income Fund Shares Amount Shares Amount Class C Shares: (continued) Year e n ded J un e 30, 2013 Shares sold 3,771,086 $ 49,625,540 5,174,344 $ 63,131,037 Shares iss u ed i n rei n vestme n t of distrib u tio n s 587,723 7,704,230 288,543 3,518,984 Shares redeemed (4,866,851 ) (63,356,726 ) (3,064,998 ) (37,292,020 ) Net i n crease (decrease) (508,042 ) $ (6,026,956 ) 2,397,889 $ 29,358,001 Advisor Class Shares: Six Mo n ths e n ded December 31, 2013 Shares sold 467,655 $ 5,690,969 5,529,767 $ 64,319,075 Shares iss u ed i n rei n vestme n t of distrib u tio n s 74,002 896,247 179,387 2,090,501 Shares redeemed (1,766,723 ) (21,410,033 ) (6,678,357 ) (77,699,650 ) Net i n crease (decrease) (1,225,066 ) $ (14,822,817 ) (969,203 ) $ (11,290,074 ) Year e n ded J un e 30, 2013 Shares sold 2,535,890 $ 32,978,454 10,613,584 $ 129,435,930 Shares iss u ed i n rei n vestme n t of distrib u tio n s 153,778 1,992,744 310,095 3,775,285 Shares redeemed (2,131,877 ) (27,612,073 ) (5,635,333 ) (68,489,553 ) Net i n crease (decrease) 557,791 $ 7,359,125 5,288,346 $ 64,721,662 a Effective March 1, 2013, all class B Shares were converted to Class A. Franklin California Tax-Exempt Money Fund Amount Class A Shares: Six Mo n ths e n ded December 31, 2013 Shares sold $ 150,450,025 Shares redeemed (108,806,177 ) Net i n crease (decrease) $ 41,643,848 Year e n ded J un e 30, 2013 Shares sold $ 464,183,768 Shares redeemed (400,178,995 ) Net i n crease (decrease) $ 64,004,773 66 | Semiannual Report Franklin California Tax-Free Trust Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Pri n cipal un derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Management Fees The Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund pay an investment management fee to Advisers based on the month-end net assets of each of the funds and the Franklin California Tax-Exempt Money Fund pays an investment management fee to Advisers based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cl u di n g $100 millio n % Over $100 millio n , u p to a n d i n cl u di n g $250 millio n % Over $250 millio n , u p to a n d i n cl u di n g $7.5 billio n % Over $7.5 billio n , u p to a n d i n cl u di n g $10 billio n % Over $10 billio n , u p to a n d i n cl u di n g $12.5 billio n % Over $12.5 billio n , u p to a n d i n cl u di n g $15 billio n % Over $15 billio n , u p to a n d i n cl u di n g $17.5 billio n % Over $17.5 billio n , u p to a n d i n cl u di n g $20 billio n % I n excess of $20 billio n b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on the Funds average daily net assets, and is not an additional expense of the Funds. c. Distribution Fees The Board for the Franklin California Insured Tax-Free Income Fund and Franklin California Intermediate-Term Tax-Free Income Fund has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the funds Class A reimbursement distribution plans, the funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the funds Class C compensation distribution plans, the funds pay Distributors for costs Semiannual Report | 67 Franklin California Tax-Free Trust Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) c. Distribution Fees (continued) incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31 for each fund. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin California Franklin California Insured Tax-Free Intermediate-Term Income Fund Tax-Free Income Fund Reimb u rseme n t Pla n s: Class A % % Compe n satio n Pla n s: Class C % % d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Franklin California Franklin California Franklin California Insured Tax-Free Intermediate-Term Tax-Exempt Income Fund Tax-Free Income Fund Money Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $  $ $  CDSC retai n ed $ $ $ e. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. For the period ended December 31, 2013, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin California Franklin California Franklin California Insured Tax-Free Intermediate-Term Tax-Exempt Income Fund Tax-Free Income Fund Money Fund Tra n sfer age n t fees $ $ $ 68 | Semiannual Report Franklin California Tax-Free Trust Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) f. Waiver and Expense Reimbursements In efforts to prevent a negative yield in the Franklin California Tax-Exempt Money Fund, Advisers has voluntarily agreed to waive or limit its fees, assume as its own expense certain expenses otherwise payable by the fund and if necessary, make a capital infusion into the fund. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by Advisers at any time, and without further notice. There is no guarantee that the fund will be able to avoid a negative yield. 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At June 30, 2013, the capital loss carryforwards were as follows: Franklin Franklin Franklin California California California Insured Tax-Free Intermediate-Term Tax-Exempt Income Fund Tax-Free Income Fund Money Fund Capital loss carryforwards s u bject to expiratio n : $  $ $       Capital loss carryforwards n ot s u bject to expiratio n : Short term Lo n g term   Total capital loss carryforwards $ $ $ At December 31, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin California Franklin California Franklin California Insured Tax-Free Intermediate-Term Tax-Exempt Income Fund Tax-Free Income Fund Money Fund Cost of i n vestme n ts $ $ $ U n realized appreciatio n $ $ $  U n realized depreciatio n ) )  Net un realized appreciatio n (depreciatio n ) $ $ $  Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of bond discounts. Semiannual Report | 69 Franklin California Tax-Free Trust Notes to Financial Statements (unaudited) (continued) 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended December 31, 2013, were as follows: Franklin California Franklin California Insured Tax-Free Intermediate-Term Income Fund Tax-Free Income Fund P u rchases $ $ Sales $ $ 6. S HAREHOLDER C ONCENTRATIONS The Franklin California Tax-Exempt Money Fund has a concentration of shareholders holding a significant percentage of shares outstanding. Investment activities of these shareholders could have a material impact on the Fund. At December 31, 2013, the fund had two affiliated shareholders, one holding 55.81% and the other holding 8.65% and one unaffiliated shareholder holding 8.50% of the Funds outstanding shares. 7. C ONCENTRATION OF R ISK Each of the Funds invests a large percentage of its total assets in obligations of issuers within California. Such concentration may subject the Funds to risks associated with industrial or regional matters, and economic, political or legal developments occurring within California. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the Funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 8. C REDIT F ACILITY The Franklin California Insured Tax-Free Income Fund and Franklin Intermediate-Term Tax-Free Income Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which, after an extension of the original terms, matured on February 14, 2014. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Effective February 14, 2014, the Borrowers renewed the Global Credit Facility which matures on February 13, 2015. 70 | Semiannual Report Franklin California Tax-Free Trust Notes to Financial Statements (unaudited) (continued) 8. C REDIT F ACILITY (continued) Under the terms of the Global Credit Facility, the funds shall, in addition to interest charged on any borrowings made by the funds and other costs incurred by the funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statements of Operations. During the period ended December 31, 2013, the Funds did not use the Global Credit Facility. 9. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2 inputs. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2013, all of the Funds investments in financial instruments carried at fair value were valued using Level 2 inputs. Semiannual Report | 71 Franklin California Tax-Free Trust Notes to Financial Statements (unaudited) (continued) 10. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 11. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. A BBREVIATIONS Selected Portfolio 1915 Act - Improveme n t Bo n d Act of 1915 MF -M u lti-Family ABAG - The Associatio n of Bay Area Gover n me n ts MFH -M u lti-FamilyHo u si n g ACA - America n Capital Access Holdi n gs I n c. MFHR -M u lti-FamilyHo u si n g Reve nu e AD - Assessme n t District MFMR -M u lti-FamilyMortgage Reve nu e AGMC - Ass u red G u ara n ty M un icipal Corp. MFR -M u lti-FamilyReve nu e AMBAC - America n M un icipal Bo n d Ass u ra n ce Corp. MTA - Metropolita n Tra n sit A u thority BART - Bay Area Rapid Tra n sit MUD -M un icipalUtility District BHAC - Berkshire Hathaway Ass u ra n ce Corp. NATL - Natio n al P u blic Fi n a n cial G u ara n tee Corp. CDA - Comm un ity Developme n t A u thority/Age n cy NATL RE - Natio n al P u blic Fi n a n cial G u ara n tee Corp. CFD - Comm un ity Facilities District Rei n s u red COP - Certificate of Participatio n PBA -P u blicB u ildi n g A u thority CRDA - Comm un ity Redevelopme n t A u thority/Age n cy PCFA - Poll u tio n Co n trol Fi n a n ci n g A u thority ETM - Escrow to Mat u rity PCR - Poll u tio n Co n trol Reve nu e FGIC -Fi n a n cialG u ara n ty I n s u ra n ce Co. PFA -P u blicFi n a n ci n g A u thority FHA - Federal Ho u si n g A u thority/Age n cy PFAR -P u blicFi n a n ci n g A u thority Reve nu e FHLMC - Federal Home Loa n Mortgage Corp. RAN - Reve nu e A n ticipatio n Note FICO -Fi n a n ci n gCorp. RDA - Redevelopme n t Age n cy/A u thority FNMA - Federal Natio n al Mortgage Associatio n SFMR -Si n gleFamily Mortgage Reve nu e GNMA - Gover n me n t Natio n al Mortgage Associatio n TRAN - Tax a n d Reve nu e A n ticipatio n Note GO -Ge n eralObligatio n UHSD -U n ified/U n io n High School District HFAR -Ho u si n gFi n a n ce A u thority Reve nu e USD -U n ified/U n io n School District ID - Improveme n t District XLCA - XL Capital Ass u ra n ce 72 | Semiannual Report Franklin California Tax-Free Trust Shareholder Information Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 73 This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committeeof Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN CALIFORNIA TAX-FREE TRUST By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 27,2014 By /s/ GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date
